Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 1 of 71 PagelD #: 154

EXHIBIT 1 (a)
 

 

~ WR.133 <M - 109024> [20M (86) '
Case 1:20-cr-00534-BMC Document 15-1 Fil SeyT NO. A, AD 885.3. #: 155 i
4 City of New York “> Department of Health Bureau of Vital Records | |
4 : - . < age
q _ + CERTIFICATE OF BIRTH REGISTRATION

{| Below is an exact copy of @ certificate of Birth registered“for your child. It is sent without charge: If

| — the certificate contains any errors teturni this copy with the correct information to the Bureau of Vital

. Records, 125 Worth Street, New York, N.Y, 10013. You will be advised how to have the recotd
corrected. It is important to do this at once. ;

The reproduction or alteration, of this transcript is prohibited by Section 3.21 of the New York City
Health Code. | ‘i

    

“Notice In Issuing ‘this transcript of the record, the Départment-of-Health of the City. of New York does not certify to the truth

 

      

 

[ he statements made héreon as no inquiry as to the facts has been provided by law. _ See = — ee .
;  ” ~ WAYOR 7 ~~ ~~~ COMMISSIONER OF HEALTH ~~ © CLEY REGISTRAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y “ t - " . . id
DEPARTS eS yy CERTIFICATE OF BIRTH = at x
BOROUGH SF ANB ATTA vin wo Ib6-87-5028b8
DATE FILED .
Aug 1] -12 05 PHE‘87 |
cals FULL ‘(Typ@or Print), -Flrst Name Middle Name Last Name ‘ _
NAME -
a ie JOSEPH MICHAEL _ CODD
2. Sex MALE 3a. NUMBER OF CHILDREN Ifa. DATE (Month) (Day) (vear) | 4b. HOUR, ,
_ born of this pregnancy OF 1 t
‘3h. tf ore than one, ———~—~—~*&SSs~C<CSCSL ILS | pam
number of this ehijd sirntH - JULY 29, 1987 L4:30 | Cpu
; in order of birth . oo. \
5. PLACE | NEW YORK CITY b. NAME OF HOSPITAL, If not in hospital, street address @. TYPE OF PLACE
OF sabe a
BIRTH ja. BOROUGH OF _ X21) Hospital CHome
__{STATEN ISLAND ___| ST. VINCENT's MEDICAL CENTER OF RICHMOND |. 0 other
6a. MOTHER'S FULL MAIDEN NAME 7 Gb. MOTHER'S AGE at 6c. MOTHER'S BIRTHPLACE, State or
time of this birth foreign, country:
JO ANN PATRICIA TORTORA 32 ; NEW YORK
7, MOTHER'S USUAL RESIDENCE jc. City, town or locatlon | d. Street and house number te. Inside city limits
a. State b. County . of 7c?
MEM ODE. PTE COMONE SAAN OT AND) te 5D) OAR OU ROP ttre dap tete See—
‘GREATER S.EULL NAME a Zanw 7, fab. FATHER'S AGE at [6c FATHER'S BIRTHPLACE, State ra
time of this birth forelgn country
KEVIN PATRICK GODD * ioe NEW YORK ,
Qu, NAME OF ATTENDANT AT DELIVERY o.N.M. 9b, |.CERTIFY THAT THIS CHILO WAS BORN ALIVE AT THE
, RN. PLACE, DATE AND TIME GIVEN. *
; 3 jee 4 C.N.M,
CHITRA PERERA -  € mo.) “| . _ + . & R.N.
— = > = — = a Y ta Aye ere
{ Information added; or amended. =]; “Slaeed ' ie
= ane of __ CHITRA PERERA, MD.
- ; - = ee (Type or Print). Se
eee waits VINCENT'S MEDICAL CENTER OF RICHMOND
Date . ___Gity Resistear]} nate signed JULY 29, jek
BUREAU OF VITAL RECORDS» ‘DEPARTMENT OF HEALTH THE CITY OF NEW YORK
‘ " «|
haiie MRS. JO ANN CODD ‘ #
Print herethe mailing address of mother, —aatene =
Copy of this certificate will be mailed to her Madras SOUS -AMEOE ROSS
when it. fs, fled with the Department of Health STATEN TSL. NEW YORK Zip 10312
. city esi AND te Code

 

 

 

 

 

 

 
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 3 of 71 PagelD #: 156

EXHIBIT 2 (a)
 

   

 

Yd 'HOYUNESLLd “DNI "OD SNIHSTENd TOOHDS SIAVH ‘B66E LHOMAGOD @ SZSVA “ON

Otrrmnung are ways01/7() PTS =)
LEL/ 30 sak ape kep Ge siya PY L Ww.
/ Z ;

Ul JUBLUBAaIYIe Hulpuejs}ng jo ug WUHODaI UI
, , yh

 

 

 

 

 

 

TDI

NOdf) GaMOLsaq S] YONOPY SIH I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 5 of 71 PagelD #: 158

 

f
; VU, LF VP YZ 7 P YY

Gob PA "Uy LO
FE ILG GDL FY

NI SINAWHSTIAWODDV OQNIGNVISLOO
CNV dIHSNVWSLYOdS FOL
ALVOTALLYAD SIAL CAdaVMV ALYAAH ST

IFO

my], Saufuysary Sty J

 

 

Cony SsauqLy ooisd
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 6 of 71 PagelID #: 159

s tees — 4 RSS ae iter eae beret cee Bay moet ha eg

LCE BW on ecstassnscsesterechigratarsratgrsrses martes tg: i green ea yrnssesten

‘
:
|
i

 

ISUO PY PED Hed Od FILO omAy Ee HAS

Sears é

tet al

| ibanga nhnsenengrragt sayovar

~~ BB 6° ayn fo hop 371 paruvab P2
UAMAMALYIVY Ju apOIJIY1a7)

uy ‘piovas hyssom pry] jo uorjrubosas us py best Bb 6 svak

 

 

 

jooyor ay bussnp souvpuayyyo r2ofiag fo pioodi v pauojurou soy
PD Tre
yey fipysagy oy m1 my
QAIRMY aTURgUITIY
ers "Ss" ” e _ or "“O

 
Case 1:20-cr-00534-BMC Dogumgnt15-1 Filed 09/01/21 Page 7 of 71 PagelD #: 160

“Vy
o Superintendent of Srhools “4

 

Chis certifies that

Inseph Michael Codd

having satisfactorily conypleted at

Ouw Lady Star of the Sea Schonl

a prescribed course of study, which has the approval of
the Superintendent of Schools, conforms to the guidelines
of the New York State Education Department, and reflects

Catholic doctrine and practice, ia awarded this
Hiplomea

Iu testimony whereof, we have affixed our signatures

' this mouth of June, 2001.
B,. Chron: J

Superintendent af Sclwols

I -
Pastor j Principal

<7
Case HON ERS4AEUIR K DEC LINEN DERA RIEMENWT/2© PabDt et AT PaysiD #: 161

DIPLOMA
TOTTENVILLE - HIGH - SCHOOL

THIS «ISTO CERTIFY « THAT

Yoseph God

HAS - SUCCESSFULLY : COMPLETED - THE - EDUCATIONAL: REQUIREMENTS
OF + THE

J; HIGH» SCHOOL: PROGRAM

4

     

AND: HAS -MERITED - GRADUATION
June. 2005

Mel J (A

CHANCELLOR

ph Wow wn Duo

PRINCIPAL

 

 
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 9 of 71 PagelD #: 162

EXHIBIT 3(a-d)
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 10 of 71 PagelD #: 163

j RICTTICNA IC

Wad 1 (V/A Vw 4
RECOVERY PROGRAM
A Commitment to Se: Mind, Body and Spirit
Date: 7/25/2019
Continnes in Treatment
RE: Joseph Codd

Please allow this letter to serve as verification that the above referenced patient continues in treatment at our facility
since their admission on 12/19/2018. The patients treatment plan includes working on various issues, including

but not limited to the following topics: alcohol and chemical dependency education, dual diagnosis, medication
education, relapse prevention, low self-esteem, prief and unresolved loss. The client has made considerable progress
in the area of warking on denial, lack of coping skills, knowledge of the disease and has integrated well into the
therapeutic community. Individual counseling sessions and daily 12-Step fellowship meetings (AAJNA) are also
incorporated. The clinical recommendation at this time is that the client continue in treatment with daily participation
and monitoring. They have built a rapport with our cliniciansand the therapeutic needs besf served by remaining in
this milieu. We thank you in advance for any consideration you may provide to enable the patient to continue theit
length of stay. An approximate date of discharge has been set for 10/19/2019

Transitions Recovery Program is an established, licensed facility accredited by JCAHO, and licensed by the
Department of Children and Families in both psychiatric illnesses and addiction. The mission of Transitions is to
meet the therapeutic needs of adults by offering a supportive, therapeutic, and comprehensive program of
rehabilitation delivered within a continuum of care. Transitions belief is that chemical dependency is a treatable
illness, and that recovery and temission of symptoms can occur with the proper treatment. The focus of the
program is on psychosocial rehabilitation using education, counseling, behaviar management and peer support to
introduce and reinforce abstinence, and move the patient into a productive lifestyle with ongoing mvolvement in
Twelve Step programs of recovery.

Please feel free to contact the patients primary therapist with any questions or concems.
The patients prim ary therapist is Marian Bach : “

Respectfally yours,

A fudalc np

Manian Bach, LMHC, CAP
Clinical Director

1828 ALE. 154th Street » Suite 100 « North Miami Beach, Florida 33162
Tel. (905) 849-9001 « Fax (S05) 845-6074

a
 

 

 
  
 

 

 

 

 

 

 

 

Cese-+20-er-00594-Bite— Document ts=t— Fred Raohate Page-trot7trPageb-+—t64
ie ~~ Transitions Recovery Program
| 1928 NE 164th Street
Miami, FL 33162
Name: Codd, Joseph Admit: 12/19/2018 Med Rec #: 7840
Program : JOP, 1926 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No.: 46141
Admission Assessments
Admission Assessments Date : 12/19/2018 Score : 32
Section A - RTF Criteria
1. The Patient meets the following RTF criteria: Yes
(NOTE: If not - Please note in Comments)
- Atleast 18 years of age
- Ambulatory or capable of self-transfer and _self-preservation
- Able to participate in and benefit from treatment programming and
services
- Free of major medica} conditions requiring ongoing 24 hour per day
7 day of week nursing
- Able to self-administer and monitor own medications with minimal
prompting
- Able to maintain personal hygiene and grooming with minimal
prompting
- Able to utilize recreational and social resources with staff
encouragement.
- Able to utilize community transportation system.
- Able to manage income with assistance.
~ Able to express problems and concems to appropriate persons.
Section B - Educational Learning
Assessment
2. Did you participate in any pre-treatment education? (if answeris Yes, Patient stated Yes.
List in Comments)
3. Patient's knowledge of their disease: Needs Education
4. Barriers to Learning: (check all barriers and explain in area provided}- None
List others in comments
5. Do you have any religious or cultural practices that may alter your Patient Denies.
care? - (If Yes, List in Comments)
6. Patient can communication in the following languages: English
7. Patient's reading ability: Able to read
8. Patient reads in: English
9. Readiness for Learning (check all that apply): - (List Others in Expresses desire or information
comments)
10. Individual Educational Needs/Patient & Family: (check all identified Medication, Current Medical
needs that apply) Issues, Psychiatric Issues, ADL
(basic), Nutrition, Community
Resources/Support Groups
11. If Patient indicated Medications, Current Medical Issues, ADL (basic),
Food/Drug interaction or Community Resources, please specify:
12. Preferred Learning Style: (check all that apply) - (List Others in Discussion with Staff, Pictures,
Commeantsy Videos, Information sheet,

Computer, Ask/answer questions,
Having information read to me by
someone eise

Report ID: 97518
Pace 1 of 3 Report Author ° Print Date : 7/1/2021

 
 

Lah EO Air

 

= _ - = ; i)
_ Transitions Recovery Program
/ 1928 NE 184th Street

Miami, FL 33162

   
 
 

 

 

AihFLicot
sess

ments

>. DD ele eall,
Payee tourrs

 

Name: Codd, Joseph

Admit : 12/19/2018
Program : IOP, 1928 NE 154th Street, Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

Med Rec #: 7840

 

 

Admission Assessments
Admission Assessments

(Continued...)
Date : 12/19/2018 Score : 32

 

Section C - Teaching Needs

Includes but not limited to the following
13. Teaching needs: (includes but not limited to the following)

14. If Patient indicated Medication, include purpose, dosage, side effects:

Section D - Clinical Team Alerts

15. Alert Clinical Team of potential areas to be considered during tx
planning:

Physicatric issues, Medical issues,
ADL skills, Community
Resources/Support Groups,
Access to follow-up and Aftercare
Services, Medication, Nutrition,
Relapse Prevention, Anger, Stress
Management

Dual Diagnosis Potiential -
Depression Bipolar Disorder
ADHD etc., Grief/Loss , Anger,
Legal Issues

 

 

 

a ae ge ae i caeeeil

 

 

 

fi Pia DHE CRO

 

 

 

 

Allie Siegel - Intake Coordinator -

Marian Bach - Clinical Director -

 

Type : Assessed by Method : Password Type : Reassessed by Method : Password
Date : 12/19/2018 7:17:29 AM Date : 12/49/2018 11:04:33 AM
Functionable Assessment Date : 12/19/2018

 

1. The Patient is a competent adult, ambulatory, capable of self
preservation, able to participate in all treatment programming &
services, free of major medical conditions requiring 24hr. NSG care,
Does not exhibit chronic inappropriate behavior which disrupts facility
activities, is not harmful to self or others, capable of learning & using
skills.

2. If the patient does not meet all the above functional requirements,
please identify here. (NOTE: If patient does not meet all of the above
requirements, they may not be suitable for treatment at this facility).

3. Is the patient able to administer and monitor own medications, perform Yes, Requires Staff Supervision
household chores, maintain personal hygiene & grooming, utilize
recreational& social sources, utilize community transportation system,
manage income and express problems & concerns to appropriate
persons,

4, If the patient can not perform the above tasks with at ieast minimal staff
supervision or prompting from staff , piease identify here. (NOTE: If
patient can not, they may not be suitable for treatment at this facility).

5. List any cognitive/behavioral deficits:

6. Comments:

Yes, Requires Staff Supervision

 

 

ol Ae Sa aK

Allie Siege! - Intake Coordinator -

 

 

 

 

Type : Staff Method : Password

Date : 12/19/2018 7:17:45 AM

Report {D: 97518

Pace 2? of 3 Renort Author | Print Date : 7/1/2021
 

 

 

 

 

 

 

 

 

tw a a pe a ne mg
Assessments :
_ Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162
Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
Program : |OP, 1928 NE 154th Street . Miami, FL 33162 To: 11/15/2019 Episode No. : 46141
Admission Assessments (Continued...)
Outcome Survey Date : 12/19/2018

 

This survey is to help us better serve
our patients by tracking their progress
while in treatment.

Please answer questions to the best of the patients ability, using a scale of 1-4. Questions
pertain to how you feel about these issues as a problem a the PRESENT time.

 

 

 

 

 

 

 

 

 

 

 

 

1. Date of Survey: 42/19/2018
2. Cravings to use: 4 - This is a severe problem for me
3. Knowledge of Relapse/Triggers: 4 - This is a severe problem for me
4. Knowledge of Addiction: 4 - This is a severe problem for me
5. Identifying & expressing feelings: 4 - This is a severe problem for me
6. Ability to maintain abstinence: 4-~ This is a severe problem for me
A <<" ae we
Allie Siegel - Intake Coordinator - Codd, Joseph
Type : Staff Method ; Password Type : Patient Method : Signature Image
Date : 12/19/2018 12:47:40 PM Date : 12/19/2018 12:47:59 PM
Licensed Clinical Review Date : 12/19/2018
7. The above intake assessments have been reviewed and the Marian Bach, LMHC
recommended level of care has been approved by the the following
licensed Clinician:

 

 

 

 

fit CA

Marian Bach - Clinical Director -

Type : Staff Method : Password
Date : 12/19/2018 11:03:41 AM

 

Report ID: 97518
Dana anf 2 Ranriet Airthar - Print Date: 7/1/2021
   
 

 

 

 

 

 

 

 

 

 

Case 1 20.66-00534-BMC DOCH RCH SRA -09104/ 24 PEG Oe PRG HHH LEF
“Tisai oe
Transitions Recovery Program
1928 NE 164th Street
/ Miami, FL 33162
Name: Codd, Joseph Admit: 12/19/2018 Med Rec #: 7840
Program : /OP, 1928 NE 154th Street. Miami, FL 33162 To: 11/15/2019 Episode No. : 46144
Psychiatric Evaluation
Psychiatric Evaluation Date : 12/19/2018
Patient Information

1. Date of Birth: 7/29/1987

2. Age: 31

3. Sex M

4. Race? Italian

5. Marital Status? Divorced

6. Occupation? Driver

7. Allergies (Medication, Food, Environmental) Joseph Codd has no known

allergies.

8. Medications: [Medications Current]

9. Chief Complaint: "| relapsed"

10. History: Opiate addiction age 21, primarily

11.

12.
13.

Past Psychiatric History:

Substance Abuse:
Pertinent Family History:

Mental Status

14.
15.
16.
1:
18.
19.
20,
21.

22.
23.
24.
25,

26.
27.

Alert:

Oriented Person:
Speech:

Affect:

Mocd:

Suicidality:
Thought Process:
Thought Content:

Thought and/or delusional disorder:

if thought content disorder exists, please specify:
Perceptual Disturbance (A/V/T/O):

Cognitive:

Insight:
Judgement:

Report ID: 97519

Dana

4 wf 69

Rannrt Airthnr -

Oxycodone, but any opiate,
including heroin. After laast
treatment, he stayed clean for 1
year, then began using IN cocain,
out of control, became married,
had a daughter, divorcesd.
continued using, ended up living in
moms basement. He loast
everything, called for help.No
medical issues.

3 prior treatments, lastly 3 years
ago.

Alcohol, Cocaine, Opiates
Father,(p) uncle, sister binge
drinker

Yes

Fully Oriented

Normal

Appropriate
Appropriate to situation
denied

Goal Directed

No Thought Disorder, No
Delusional Disorder
Yes

NA
Denies

Recent Memory, Remote Memory,
Calculated, Abstract

Fair

Fair

Print Date : 7/1/2021

 
    

> Transitions Recovery Program
1928 NE 154th Street
Miami, FL. 33162

 

 

 

 

 

 

 

 

| Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
| Program : IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141
Psychiatric Evaluation (Continued...)
Psychiatric Evaiuation Date : 12/19/2018
Mental Status
28. Reality Testing: Good

29. Have anti-craving medications been assessed for/with patient: (If no No
please provide reason from patient):
30. Patient reason for declining anti-craving medications: will discuss

31. Treatment Plan: Admit, full medical and psychiatric

assessment, full participation, in
need of residential treatment

 

 

 

 

 

32. Patient Diagnosis Primary F14.20
Cocaine use disorder, Severe
Primary F10.20
Alcohol use disorder, Severe
33. Admission orders [Current Clinical Orders]
“et
Stephen Kahn - Psychiatrist -
Type : Physician Method : Password

Date : 12/19/2018 12:29:45 PM

Report ID: 97519
Pace 2 of 2 Renort Author - Print Nate: 7M4/9N04
da 1 1.

 

 
  
   

> Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

 

 

 

 

 

Name: Codd, Joseph

Admit : 12/19/2018
Program : |OP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No.: 46144

Med Rec #: 7840

 

 

Medical Admission Assessments
Medical History

Date : 12/19/2018

 

Medical History

1. Have you ever had or now have any of the following:
Polio Myelitis, Mumps, Whopping Cough, Nose Bleeds, Scarlet Fever,
High Blood Pressure, Kidney Trouble, Ringing in Ears, Kidney Stones,
Blood in Urine, Burning Urine, Hemorrhoids, Eye Trouble, Deafness,
Hoarseness, Weight Loss, Painful Urination, Frequent Urination, Drug
Sensitivity, Dizzy Spells, Fainting, Chest Pain, Back Pain, Constipation,
Chronic Cough, Seizures, Coughing Up Blood, Venereal Disease,
Loss of Memory, Frequent Colds, Skin Trouble, Shortness of Breath,
Heart Palpitations, Swelling of Feet, Swollen Ankles, Diabetes,
Vomiting of Blood, Chronic Indigestion, Operations, Arthritis, Stomach
Pain, Yellow Jaundice, Bloody Stools, Frequent Vorniting, Black Stools,
Night Sweats, Painful Muscles, Nervousness, Painful Joints, Serious
Injury, Varicose Veins, Hernia, Rupture, Epilepsy, Anemia,
Rheumatism, Depression, Psychiartis Problems, Eating Disorder,
Current Dental Problems.

2. Notes:

Adult Nutritional Screening
3. Weight (of gtfeq 5% over past 30 days):
. ts there any history of an eating disorder:
. Feeding Problems:
. Gastrointestinal Problems:
. Dietary Probierns:
List special requirements in comments
8. How is your appetite?
9. Date of Referral:
Emotional Behavior History
10. Current treatment for mental/emotional problems:
11. Previous treatment for mental/emotional problem:
12. Suicide/Homicidal ideation:
13. Thought process: Oriented to:
if disoriented, list in comments
Affect:
Mood:
Memory, immediate memory: (recall words and numbers over period of
5-10 minutes)
Memory, Recent memory: (recall events which occurred over hours to
weeks)
Memory, Remote memory: (ability to recall events in the patient's life
history)
is patient likely to have special problems adapting to treatment
program? (Note: speech, language, hearing, leaming or other
impairments)
20, Emotiona! Behavior comments:
Medial Examinations/Limitations and
Evaluations History
21. Date of Last Physical Exam:
22. Last physical exam by:
23. Date of last dental exam:

i Oo

14.
18.
16.

17.
18.

19.

Report ID: 97520

Pane 1 of 4 Renort Author *

Patient Denies

NIA

Stable

Patient Denies.
No problems
No Problems
Pt denies

Good
N/A

Patient Denies.
Patient Denies.
Patient Denies.
Time, Place, Person, Situation

Anxious
Appropriate to Situation
1-None

1-None
1-None
No

N/A

The Detox Center
12/13/2018
42/3/2018

Print Date: 7/1/2021

 
 

 

    
 
 

\ Transitions Recovery Program
+ 1928 NE 154th Street
Miami, FL 33162

ssments

 

 

 

Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
Program : IOP, 1928 NE 154th Street, Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

 

Medical Admission Assessments
Medical History

(Continued...)
Date : 12/19/2018

 

Medial Examinations/Limitations and
Evaluations History

24.
25.
26.
27,
28.
29.

Last dental exam by:

Response to Medications:

Physical Handicaps:

Physical limitations:

Functional limitations:

Further Evaluations Recommended:

Work Related Assessment

30
31
32

. Patient has been unable to hold a job because of
. Other reasons patient is unable to hold job:
. Have you ever been:

Family Medical History

33.
34.
35,
36,
37,
38.

39,
40,
41.
42.
43.
44.

45.

Has anyone in your family had or been treated for diabetes?

Has anyone in your family had or been treated for cancer?

Has anyone in your family had or been treated for Tuberculosis?
Has anyone in your family had or been treated for Heart Disease?
Has anyone in your family had or been treated for Kidney Trouble?

Has anyone in your family had or been treated for High Blood
Pressure?
Has anyone in your family had or been treated for Hay Fever?

Has anyone in your family had or been treated for Asthma?
Has anyone in your family had or been treated for Epilepsy?
Has anyone in your family had or been treated for Glaucoma?
Has anyone in your family had or been treated for Syphilis?

Has anyone in your family had or been treated for Psychiatric
Disorders?
Additional Family iliness information.

FEMALE PATIENTS ONLY

46
47

48.

49
50

. Have you ever been:

. Age at the onset of first menstruation:
Interval between periods:

. Duration of periods:

. Date of last period:

PATIENT SELF PRESERVATION
STATEMENT

51

52.
53.

54.

. This patient is free of major medical conditions which require 24 hriday,

7 days a weeks nursing care,

This patient is capable of self preservation (comprehensive and
reacting to danger):

Chronic Medical Condition (if severe COMPLETE SAFETY
CONTRACT}

Does Pt require re-assessment?

Report ID: 97520
Pane >? of A Renort Authnr -

unsure
N/A
N/A
N/A
N/A
N/A

drug use
Pt denies
Client denies

Pt denies
Pt denies
Pt denies
Pt denies
Pt denies
Pt denies

Pt denies
Pt denies
Pt denies
Pt denies
Pt denies
Pt denies

N/A
N/A
N/A
N/A

N/A
N/A

Yes

Yes

No Active Medical Problems
No

Print Date: 7/1/2021

 
 

 

 

ol ono/joa.ins

 

 

 

 

 

 

 

 

 

 

 

 

 

SS Page-te-0F?tPageb 4-t7t
=) Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162
‘yatta Of KQSeteea
Keisa Heard, LPN - Nurse - Andres Prieto - Physician -
Typa ; Nurse Method : Password Type : Physician Method : Password

Date : 12/19/2018 1:42:53 PM
zzz Pain Assessment

Date : 12/19/2018 1:43:11 PM
Date : 12/19/2018

 

PAIN SCALE

 

 

 

 

 

1. Type: (Location) NIA
2. History: (include date of onset) N/A
3. Cause: N/A
4, Quality: NIA
5. Pain Level: 0-no pain, 5-moderate, 10-severe (choose a number N/A
between 0-10)
6. Duration: N/A
7. Triggers: NIA
8. Effects on daily life: N/A
9, What is usually taken for pain? N/A
10. Effects of medication and/or treatment: N/A
11. Pain goal: N/A
pests Pp ——
Kelsa Heard, LPN - Nurse -
Type : Staff Method : Password

Date : 12/19/2048 1:20:21 PM
Tuberculin Screening Test

Date : 12/19/2018

 

TUBERCULIN SCREENING TEST
1. Date:

Mantoux Test Results
2. Site:
3. Negative:
4. Positive:
5. Not Read:
Chest X-Ray Findings
6. Hospital/Clinic:
7. Abnormal:
8. Other:
Review Section
9. Administered By:
10. Administered by date:
14. Read By:
12. Read by date:
13. Reviewed By:
14. Reviewed by Date

Report ID: 97520
A

Dann a «af

Ranart Avthar:

12/19/2018

LFA
Yes
N/A
N/A

Danielle Collins RN
12/19/2018
Danielle Collins RN
12/21/2018
Stephen Kahn MD
12/26/2018

Print Date: 7/1/2021

 
MAC Document TEU lad AO/O1/21 Doo010
= <=

 

2.
TVT CeOwarrre rire Tr SPS aro rage tv Vv

me

 

Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

 

 

 

 

 

 

 

SERS es CSEROM en

Danielle Collins - RN -

Type : Staff Method : Password
Date : 12/21/2018 12:14:57 PM

 

 

 

Report ID: 97520

PA ok A Drint Mato - 7H419NI4
 

/ Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

   
  

 

 

Darl eal aB ieee. =. eet A il 1OO/O1 1/51 Dana
Case +-7-6=cT “00 5S4- Bite VOCOTTTOTT OT LO NOES STOLL ate

sessments

 

 

 

Name: Codd, Joseph

 

Admit : 12/19/2018
| Program : IOP, 1928 NE 154th Street , Miami, FL 33162 To:

Med Rec # : 7840
11/15/2019 Episede No. : 46141

 

 

Clinical Admission Assessments

Psychosocial Assessment

Date : 12/20/2018 Score : 4

 

1. What is the presenting problem leading to admission into treatment?

Make sure to include the individual's substance use history, including
age of onset, choice of drugs, patterns of use, consequences of use,
and functional impairment, and types and duration of, and responses
to, prior treatment episodes:

FAMILY HISTORY

2.
6.

re

What is the family of origin history?

History of past or current psychological, physical abuse, exploitation
and/or trauma in childhood or at present time.
Family history of medical illness?

Comments : "Bipolaron my fathers side"

. Has your substance abuse/eating disorder/psychiatric problems

affected your family of origin?

CULTURAL INFLUENCES

12.

Are there any ethnic or cultural issues that might need special attention
while you are here? If yes, describe any ethnic or cultural issues that
are significant in regards to your ability to maintain good/clean mental
health.

EDUCATION HISTORY

13.
14.

Level of Education? (Provide additional Info in Comments)

Describe any behavioral, learning disabilities, or traumatic experiences
that are significant to education and share how your substance
abuse/eating disorder/mental illness may have affected the education
process.

EMPLOYMENT HISTORY

16.
17.

19.

19.

20.

ml

22.

22.

What is your occupation?
Any special skills, training or licenses?

Comments : CDL ciass b driver's licence
Employment history for the past five years, including date of last

empioyment,
Is your job in jeopardy at this time?

Comments : "| am unemployed at this time"
Any usage of drugs/ETOH at work?

Comments : "All the time"

Do you collect SSI? (If Yes, please provide how long in comments
section)

Any vocational interests and/or goals? (List any educational needs in
comments section).

How has your substance abuse/eating disorder/mental iliness affected
your job history and performance?

Comments : "I lost my job because of drugs"

RELATIONSHIP HISTORY

23.
24.

Past and present marital/significant other relationships:
Number of children?

Report ID: 97521

Pade

1 of 10 Report Author :

"| have legal issue that because of
my chemical dependence to
cocaine and alcohol addiction"

"lam Italian and trish"
Patient denies

Patient stated Yes (See
Comments)

"Yes i have not seen my daughter
in a year and my ex-wife has a
restraining order on me"

Patient denies

High School (Including GED)
Patient denies

“teamster union" Truck Driver’

Patient stated Yes (See
Comments)

Advance Trucking

Patient stated Yes (See
Comments)

Patient stated Yes (See
Comments)

Patient denies
Patient denies

Patient stated Yes (See
Comments)

"tam divorced "
1

Print Date: 7/1/2024
f -aASe 1:20 2r1OG2 AWW NAC Thee biel eee”)
Soo

QoO/O2/214 Daoe..2.L. of 2.1. Maoal is ar |
- mm

 

- Transitions Recovery Program
» 1928 NE 164th Street
Miami, FL 33162

   
 
 

POSIT ATV DAOC OTe rr ere

 

 

ee rage ef UT ra reaget

Assessments

 

 

Name: Codd, Joseph

 

Admit : 12/19/2018 Med Rec #: 7840
Program : !OP, 1928 NE 154th Street , Miami, FL 33162. To: 11/15/2019 Episode No. : 46141

 

 

Clinical Admission Assessments

Psychosocial Assessment

RELATIONSHIP HISTORY
25. Children names/age/sex/current residence,

(Continued...)
Date : 12/20/2018 Score : 4

Ava Mari 2 1/2 “my little girl"

26. How has your substance abuse/eating disorder/mental illness affected Patient stated Yes (See

your marriage(s) and/or your family of choice relationships?

Comments : Divorced
SEXUAL HISTORY
30. Present sexual orientation?
31. Always had the same sexual orientation?

Comments)

Paiient Stated Heterosexual
Patient stated Yes (See
Comments)

32. Do you have a history of. (provide explanation in comments foreach Unsafe Sex, HIV Risk Behavior,

item identified)

LEISURE AND LIFESTYLE

34. Do you have any hobbies, recreational activities, sports, or other

leisure interests?
Comments : "| used to be into my bike"

35, Has your substance abuse/eating disorder/mental illness had any

effect on the above activities?

Comments : lost interest
CURRENT LIVING
SITUATION/SUPPORT

SYSTEM/FINANCES
36. Who are you living with and where?

37. Are your living arrangernents compatible with a sober lifestyle?

38. Do you have any friends that are clean and sober? If yes, list in
comments people in your life that will support you having a sober

lifestyle.

Comments : "| have a friend that work for treatment"

Been Involved or Now In an
Abusive Relationship

Patient denies

Patient stated Yes (See
Comments)

"| am in treatment at this time"
Patient Stated Yes

Patient stated Yes (See
Comments)

39. Have you ever been in a 12-Step program before? If yes, wnat was the Patient stated Yes (See

experience like?
Comments : "It was the best years of my life"
40. Describe your financial status.

Comments)

"| am ok | have some savings."

42. Has your substance abuse/eating disorder/mental illness affected your Patient stated Yes (See

financial condition?
Comments : "! lost it all"
OTHER PERTINENT DATA

43. Have you ever been in the Military? (If yes, please list dates of

service/branch/type of discharge.

44. Do you have a legal history of arrests/DU!'s/probation/pending

charges. (if yes, please list in comments.

Comments)

Patient denies

Patient stated Yes (See
Comments)

Comments : “| have a DU! in New York pending" " probation violation " "Robbery charge pending “" tapering

with evidence"
45. Patient identified strengths.

46. Patient identified weaknesses.

Report ID: 97521
Paae 2 of 10

Report Author -

"}am determine , strong minded
and | have a good work ethic."
“easily Influenced, and very
materialist, | have an image

Print Date : 7/1/2021

 
Case. 1:20-cr-00534-BMC Document15.1

Fil

 

 

| Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

 

 

1/24 Page-aret7+-PageD-H-ts—

Assessments

 

 

 

 

 

Name: Codd, Joseph

Admit; 12/19/2018

Med Rec #: 7840

Program : IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

 

Clinical Admission Assessments
Psychosocial Assessment

(Continued...)
Date : 12/20/2018 Score : 4

 

OTHER PERTINENT DATA

47. What are the three biggest stressors in your life right now?

48.

49.

51,

52.
53.

Goals for treatment identified by patient.

Are there any special medical needs that you have not shared with the

medical staff yet?
Comments : “| was told that i may be bipolar”

treatment?

Are you currently under psychiatric care? Release of information

signed?
Are you currently taking psychiatric medications?

Have you had any unusual thoughts or feelings? (if yes or Other,

explain in comments)

when.

. fs there anything else that might need special attention while you are in

. Have you ever been in a psychiatric hospital? Please list where and

"Legai matters, my addiction , and
being separated from my
daughter."

"My goal is to get sober and
resolve my legal issue and to unify
with my daughter."

Patient stated Yes (See
Comments)

Patient denies
Patient denies

Patient denies

Often feel nervous or anxious.,
Often suffer from bouts of
depression., Often have difficulty
concentrating.

Patient denies

 

 

 

-y ae - ;
K = hee Jes Nee nacre wee) Ven eM

~ ¥

 

 

Eudely Ruiz

Type : Staff

Method: Password

Date : 12/20/2018 11:25:17 AM
Spirituality

1.
. Do you still practice it?

. Do you believe in life after death?

. Do you use prayer in your life?

. What does “Spirituality” mean to you?

. Who or what provides you with strength and hope?
. Do you have a philosophy of life? Can you describe it?

4~ fo & @ N

11,
12.

13.

Report ID: 9752

Were you raised in a particular religion?

. What are your spiritual goals?
. What do the words “Higher Power" mean to you?
10.

 

 

SB fit Poa ZY H CVO

 

 

Marian Bach - Clinical Director -

Type : Supervisor
Date ; 1/28/2019 4:00:56 PM

Do you ever call on God or a Higher Power to help you’?

Perhaps you have heard of spirituality in AA or NA groups. Would you

be comfortable using these principles?

Does drug or alcohol use, or any other addiction interfere with your

spiritual or religious practices? Explain.
Would you like help with your spirituality?

4
» «at an Dannet Airthnr «

Method : Password

Date : 12/20/2018 Score: 1
Catholic

Patient Denies.

Patient stated “I'm not sure."
Patient Denies.

"| have no idea"

“just my daughter and myseif"
" make money provide for your
family and | don’t mind helping
people either.”

“Peace of mind clear headed"

"at this point GOD | guess "
"sure only when i am desperate"
Patient stated Yes.

"| guess so | don't know"
Patient stated Yes.

Print Date: 7/1/2021
 

 

   
 
 

 

 

 

 

 

 

 

 

 

 

 

"VO or OO OA DiAse D os at il DON 1 [5-4 Ds. £74 Do ee LO ts A
" cst NPN IS OT VT PYUCUTTTCOIU LL TOW Assessmen raye aovW UI fk Prayer Thin me EOS
ssessments
|, Transitions Recovery Program
_ 1928 NE 154th Street
Miami, FL 33162
Cl Lo (Ue Ae Se? Vee
Eudely Ruiz
Type : Staff Method : Password
Date : 12/20/2018 11:30:28 AM
Clinical Review/Recommendations Date : 12/20/2018
1. Any psychiatric problems reported? Patient denies
2. Does the client meet current ASAM criteria for recommended level of Patient stated Yes (See
care? Comments)

Comments : Chemical dependency
3. Any eating disorder reported?

 

 

ran —s
an gr cet
= LER Joos FS Mur Oe, pate Ve era
Eudely Ruiz

Type : Staff
Date : 12/20/2018 11:34:14 AM

Master Treatment Problem List

 

 

Method : Password

Patient denies

Date : 12/20/2018

 

1. Treatment Plan Date

. Problem #1

. Modality #1

. Deferred Tx Modality #1

. To be referred Date / Referral #1

. Problem #2
. Modality #2
9. Deferred Tx Modality #2
10. To be referred Date / Referral #2

oH om & &@ WY

42/20/2018
Chemical Dependency
4:1, Group, Tx Plans

. Not to be addressed at this time / Date change & new status #1

Medical Issues
1:1, Group, Tx Plans

11. Not to be addressed at this time / Date change & new status #2

12. Problem #3

13. Modality #3

14. Deferred Tx Modality #3

15. To be referred Date / Referral #3

Legal Issues
4:1, Group, Tx Plans

16. Not to be addressed at this time / Date change & new status #3

17. Problem #4

18. Modality #4

19. Deferred Tx Modality #4

20. To be referred Date / Referral #4

Relapse Prevention
1:1, Group, Tx Plans

21. Not to be addressed at this time / Date change & new status #4

22. Problem #5

23. Modality #5

24. Deferred Tx Modality #5

25. To be referred Date / Referral #5

26. Not to be addressed at this time / Date change & new status #5

27. Problem #6
28. Modality #6

Report ID: 97521

Dana A nf 4h Rannrt Gitar «

Print Data: 7/1/2024

 
 

 

  
 
 

 

 

 

 

 

 

 

Case 1:20-cr-00534-BMC_ Document 15-1 Filed 09/01/21 Page 24 of71 PageID #177
Assessments
Transitions Recovery Program
1928 NE 154th Street
| Miami, FL 33162
Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
| Program ; lOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/16/2019 Episode No. : 46141
Clinical Admission Assessments (Continued...)
Master Treatment Problem List Date : 12/20/2018

 

29. Deferred Tx Modality #6

30. To be referred Date / Referral #6

31. Not to be addressed at this time / Date change & new status #6
32. Problem #7

. Modality #7

. Deferred Tx Modality #7

. To be referred Date / Referral #7

. Not to be addressed at this time / Date change & new status #7
37. Problem #8

38. Modality #8

39. Deferred Tx Modality #8

40. To be referred Date / Referral #8

41, Not to be addressed at this time / Date change & new status #8
42, Problem #9

43. Modality #9

44. Deferred Tx Modality #9

45. To be referred Date / Referral #9

46. Not to be addressed at this time / Date change & new status #9
47. Problem #10

48. Modality #10

49. Deferred Tx Modality #10

50. To be referred Date / Referral #10

51. Not to be addressed at this time / Date change & new status #10

S&S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=e mas =
CN 2 TES We, we, BAO, VEEL. Ef tc LO
Eudely Ruiz Marian Bach - Clinical Director -
Type : Therapist Method : Password Type : Supervisor Method : Password
Date : 12/20/2018 11:33:16 AM Date : 1/28/2019 4:01:21 PM
Codd, Joseph
Type : Patient Method : Signature Image
Date : 12/20/2018 11:33:39 AM
Comprehensive Treatment Plan Date : 12/20/2018
1. Presenting Problem: Chemical Dependency
2. Family Participation: Willing to have a a family telephone
session
3. Name of Family Participant and relationship: Mother and father and ex-wife
4. Patient Strengths: Willingness to change, Acceptance
of treatment
5, Patient Limitations and Barriers: Communication problems

Report ID: 97521
Ann ce oak an Bannrt Bitar Print Date : 7/1/2021
Case 1:20-cr-00534-BMC. Docume nte15 mda

 

 

 

 

 

 

 

Assessments
=) Transitions Recovery Program
1928 NE 154th Street
Miami, FL. 33162
Name: Codd, Joseph Admit: 12/19/2018 Med Rec #: 7840

Program ; IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

 

Clinical Admission Assessments
Comprehensive Treatment Plan

6. Griteria for transition to a more independent & less restrictive

environment:

7. Discharge and / or Transfer Criteria:

Date : 12/20/2018

(Continued...)

Continued abstinence / sobriety,

Follow rules and regulations, Has a
sponsor or support group,
Conforms to ASAM criteria for

discharge transfer

Completed ail treatment plan
objectives, Conforms to ASAM
criteria for discharge, All the above
for transition to a more
independent and less restrictive
environment have been met.

 

 

 

 

lot TES RES mere, Aya Yer ead

 

 

 

Eudely Ruiz
Type : Staff Method ; Password
Date : 12/20/2018 11:35:33 AM.
Mental Status Exam Date : 12/20/2018
1. GENERAL APPREANCE NORMAL (Y/N) Yes
SECTION 1 - FACIAL EXPRESSION
2. Facial Expression Normal (Y/N) - If YES skip to SECTION 2 Yes
3. Sad N/A
4. Expressionless NIA
5. Hostile N/A
6. Worried N/A
7. Poor Eye Contact N/A
SECTION 2 - DRESS
8. Dress Normal Normal (Y/N} - if YES skip to SECTION 3 Yes
9. Meticulous N/A
10. Clothing N/A
11. Eccentric N/A
12. Seductive N/A
13. Disheveled N/A

SECTION 3 - PHYSICAL HEALTH AND
SOMATIC FUNCTIONING

14, Physical Health and Somatic Functioning Normal (Y/N}-If YES skipto Yes

SECTION 4
15. Poor Nutritional State

16. Poor Appetite

17. Obesity

18. Increased Appetite
19. Insufficient Energy
20. Sleep Disturbance

Report ID: 97521
Pane & wf an Ranart Aithar -

N/A
NIA
N/A
N/A
N/A
N/A

Print Date - 7/1/2021

 
 

Case 1:20-cr-00534-BMC_ Daci iment 15.1_Filpd 00/0124 Page 26-0t7t Pagetn # t73-—
Assessments ,

§ Transitions Recovery Program
> 1928 NE 154th Street
© Miami, FL 33162

   
 
 

 

 

 

 

 

 

 

 

 

 

Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
Program : IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141
Clinical Admission Assessments (Continued...)

Mental Status Exam Date : 12/20/2018
SECTION 4 - GENERAL BEHAVIOR
AND ATTITUDE

21. General Attitude and Behavior (Y/N) - If YES skip to SECTION 5 Yes

22. Cooperative Yes

23. Uncooperative N/A

24. Elevated Moad N/A

25. Ashamed/Guilty 2 - Moderate

26. Psychomotor agitated 2 - Moderate

27, Manipulative 1 - Mild

28. Seductive N/A

29. Irritable 2 - Moderate

30. Angry Outburst 2 - Moderate

31. Apathetic 4 - Mild

32. Overly dramatic N/A

33. Demanding N/A

34, Passive N/A

35. Naive N/A

36. Impulsive 41 - Mild

37. Hostile 1 - Mild

38. Withdrawn 1 - Mild

39. Fearful 1 - Mild

40. Inaccessible (unable to listen) N/A

41. Psychomotor retardation N/A
SECTION 5 - THOUGHT CONTENT

42. Thought Content Normal (Y/N) - if yes skip to SECTION § Yes

43. Suicide Thoughts N/A

44, Suicide Plan N/A

45. Assaultive Plan N/A

46. Homicidal Thoughts N/A

47. Antisocial N/A

48. Suspicious N/A

49. Lack of Thought Content N/A

50. Phobias N/A

51. Obsessions N/A

52. Compulsions N/A

53. Feels Persecuted NIA

54. Thoughts of Running Away NiA

55. Somatic Complaints N/A
SECTION 6 - INTELLECT

56. Intellect Normal (Y/N) - If Yes skip to SECTION 7 Yes

57. Above Normal N/A

Report ID: 97521
Daan 7 ne 40 Rannrt Auth ' Print Date: 7/1/2021
 

Case 1:20-cr-00534-BMC__Document 15:1 Fi

 

 
 
  

 

 

 

 

lac_Loog/0Nn1/21 Don. 27. fF. Dic ete cbeltnlel Oy
Anaeseierte POST AGT Tr LOW
Transitions Recovery Program
1928 NE 164th Street
Miami, FL 33162
Name: Codd, Joseph Admit: 12/19/2018 Med Rec #: 7840

Program : IOP, 1928 NE 154th Street , Miami, FL 33162 To; 11/15/2019 Episode No. : 46141

 

 

Clinical Admission Assessments

(Continued...)

 

Mentai Status Exam Date : 12/20/2018
SECTION 6 - INTELLECT

58. Below Normal N/A

59. Vocabulary Poor 1 - Mild

60. Calculations N/A

61. Poor Abstractions N/A
SECTION 7 - VOICE

62. Voice Normal (Y/N) - If Yes skip to SECTION 8 Yes

63. Too Loud N/A

64. Too Soft N/A

65. Monotone N/A

66. Whining N/A

67. Inappropriate N/A
SECTION 8 - COMMUNICATIONS

68, Communications Normal (Y/N) - If Yes skip to Section 9 Yes

69. Confused N/A

70. Loose Associations N/A

71. Flight of ideas N/A

72. Pressured Speech N/A

73. Responds Only When Questioned N/A

74. Speaks Hesitantly N/A

75. Reaction Time Abnormally Siow N/A

76. Neolagisms N/A

77. Tangential N/A

78. Stuttering NIA

79. Excessive Profanity N/A
SECTION 9 - MOOD AND AFFECT

80. Mood and Affect Normal (Y/N) - if YES skip to SECTION 10 No

81, Inappropriate Affect No

82. Flat Affect 4 - Mild

83. Wide Range Affect 1 - Mild

84. Manic/Hypomania N/A

85. Depressed Mood 4 - Mild

86. Suspicious 1 - Mild

87. Liable Mood 1- Mild

88, Anxious Mood 2 - Moderate

89. Euthymic/Euphoric 4 - Mild

90. Rebellious 4 - Mild
SECTION 10 - HALLUCINATIONS

91. Hallucinations (Y/N) - lf NO skip to SECTION 14 No

92. Auditory N/A

93, Visual N/A

Report ID: 97521

af 4m Danart Anthear -

Print Date: 7/1/2021

 
Case 1:20-cr-00524-BMC. Document15—1——Fied-99/6+/4

 

  

 

 

 

 

 

= iT o saaamittl Page 20 or TT PagetD HF. Lol
=" Transitions Recovery Program
» 1928 NE 154th Street
Miami, FL 33162
Name: Codd, Joseph Admit: 12/19/2018 Med Rec #: 7840

Program : OP, 1928 NE 454th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

Clinical Admission Assessments

Mental Status Exam
SECTION 10 - HALLUCINATIONS

94.
95.

Tactile
Olfactory

96. Visceral

97.
98.

Gustatory
Negitivistic

SECTION 11 - DELUSIONS

99.
100.
101.
102.
103.
104.

105

106.

Delusions (Y/N) - If NO skip to SECTION 12
Of Persecution

Of Grandeur

Of Reference

Of Influence

Somatic

Paranoia

Mind-Reading

SECTION 12 - SENSORIUM
ORIENTATION

107.

Sensorium Orientation Normal (Y/N) - If Yes skip to SECTION 13

108. Time

109.
110.
111.
112.

Place
Person
Purpose
Alert

SECTION 13 - MEMORY

113.
114.
115.
146.
117.
118.
119.

Memory Normal (Y/N) - If YES skip to SECTION 14
Clouding of Conscious

Inability to Concentrate

Amnesia

Poor Recent Memory

Poor Remote Memory

Confabulation

SECTION 14 - INSIGHT & JUDGEMENT

120.

q21.
122.
123.
124.
125,

Insight & Judgement Normal (Y/N) - If Yes SAVE ASSESSMENT AND

EXIT
Poor Insight

Poor Judgement

Unrealistic Regarding Degree of Iliness
Unmotivated For Treatment

Doesn't Know Why HE/SHE is Here

Report ID: 97521

Naas

oO «wf 4 Ranart Guthar :

 

(Continued...)

Date : 12/20/2018

N/A
N/A
N/A
N/A
NIA

No

N/A
N/A
N/A
NiA
N/A
N/A
N/A

Yes
N/A
N/A
NIA
N/A
N/A

Yes
N/A
NIA
NIA
N/A
N/A
N/A

No

2 - Moderate
2 - Moderate
1 - Mild
1 - Mild

N/A

Print Date: 7/1/2021

 
 

  
  
 

Transitions Recovery Program
1928 NE 164th Street
Miami, FL 33162

 

 

 

 

 

Le rd PTET
_ Pett é fo. aa i ee
etait Cool foZs RED be ee: ae , 28 a

 

 

Eudely Ruiz
Type : Staff

Method ; Password

_Date : 12/20/2018 11:58:03 AM

Report |D: 97521

 
 

3 Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

 

 

 

 

Assessments

Case_1:20-cr-00534-BMC_ Document 15-1 Filed 09/01/21 Rage-20-et-74-Pageb-#+-+83-——

 

 

 

 

 

Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
| Program ; IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141
History and Physical

History and Physical Date : 12/21/2018

 

PATIENT VITAL SIGNS, CURRENT
MEDICATIONS AND ALLERGIES
1. Temperature:

2, Pulse:

3. Respirations:

4. Blood Pressure:

5. Current Medications:

6. Allergies:

GENERAL APPEARANCE
7. General Appearance:
Developmental, nutirtion, body habitues, deformaties, attention to
grooming:
HISTORY
8. Reason for admission:

9. Past medical/surgical history:
40. Family History/Social history:

11, Cigarette smoking:
EYES

Key: WNL=Within Normal Limits
ONL=Outside Normal Limits
12. Eyes Examination:
Inspection of conjunctivae and lids.
Examination of pupils and irises.
Ophthalmoscopic exam of optic discs.
13. Any portion of Eye exam ONL, describe:

Report ID: 97522

Pen af 9 Banart Arithar «

98.5
101

18
123/85

Guiatuss OTC 1 tsp PRN
ibuprofen OTC 400 mg PRN
Loperamide OTC (Imodium) 2 mg
PRN

Medi-Pheny!l OTC 2 tab(s) PRN
Melatonin OTC 5mg PRN

Milk of Magnesia OTC 60 cc(s)
PRN

Pepto-Bismol OTC 2 thispn PRN
Trazodone - Tablets 50mg PRN
Vistaril - Capsules 50mg PRN
Joseph Codd has no known
allergies.

PT IS A31 YR. OLD WM NAD
AOX3

PTISA3 1 YR. OLD WM ETOH
AND COCAINE DRINKING 1
LITER OF WHISKEY AND OZ OF
COCAINE DAILY FOR THE LAST
6 MONTHS

DENIES

DIVORCED 2 1/2 YR. OLD
TEAMSTER

1PPD X 10 YR.

Within Normal Limits

Print Date: 7/1/2021
Case 1:20-cr-00534-BMC._.Docwment-1L5—-1—Filed-09/04/2

4 RD o.21 ff 71 Doe LR LOA
— T SOT Drager ir. LOT

 

 

+ Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

 

 

 

GIT Oare

Assessments

2c)
aye

 

 

 

Name: Codd, Joseph

Admit : 12/19/2018
Program : lOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

Med Rec #: 7840

 

 

History and Physical

History and Physical
EARS, NOSE, MOUTH and THROAT

14. Ears, Nose, Mouth and Throat exam:
External inspection of ears and nose.

Otoscopic exam of external auditory canals & tympanic membranes.

Assessment of hearing.
Inspection of lips, teeth, gums.
Inspection of nasal mucosa, septum and tubinates,
Examination of oropharynx: oral mucosa, salivary glands, hard and
soft palates, tongue, tonsils and posterior pharynx
15. Any portion of ENMT exam is ONL, describe:

NECK
16, Examination of neck and thyroid:

17. Any portion of Neck or thyroid ONL, describe:

RESPIRATORY
18. Respiratory Exam:
Assessment of respiratory effort
Percussion of chest.
Auscultation of lungs.
Palpation of chest.
Auscultation of lungs.
19. Any potion of Respiratory exam is ONL, describe:

CARDIOVASCULAR

20, Cardiovascular Exam:
Palpation of Heart.

Auscultation of heart with notation of abnormal sounds and murmurs.

Exam of carotid arteries
Abnormal aorta
Femoral arteries
Pedal pulses
Extremities edema and/cr varcosities
21. Any portion of Cardiovascular response exam is ONL , describe:

CHEST

22. Chest Exam:
Inspection of breasts.
Palpation of breast and axilla
23. Any portion of Chest exam ONL, describe:

GASTROINTESTINAL

24. Gastrointestinal Exam:
Examination of abdomen with notation of apresence of masses or
tenderness,
Exam of liver and spleen,
Examination (when indicated) of anus, perineum and rectum,
including sphincter tone, presence of hemorrhoids, rectal masses.
25. Any portion of Gastrointestinal exam ONL, describe:

26. Sex
GENITOURINARY
27. Genitourinary:
28. Examination results of Genitourinary if not deferred:

LYMPHATIC

(Continued...)
Date : 12/21/2018

Within Normal Limits

Within Normal Limits

Within Normal Limits

Within Normai Limits

Within Normal Limits

Within Normal Limits

M

Deferred

29. Palpation of lymph nodes in two or more areas, including Neck, Axillae, VVithin Normal Limits

Groin or Other area.

Report ID: 97522

Dana 9 nF 2 Bannrt Authar

Print Mate: 7/4/9024

 
 

) Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162

 

 

 

 

( ase 1 . 2{ cr. Of 534 BMG Documopi1b_14 Cio 0OOo/o1/94 D. 29 .ef£ 24D. Le tO
ND OCT re TTC LS reper OCOTOLTCL Pagevvc UL rl rayecrl’ » LOWY
Assessments

 

 

 

Name: Codd, Joseph

 

Admit : 12/19/2018
Program : IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

Med Rec #: 7840

 

History and Physical

History and Physical

LYMPHATIC
30. Any portion of Lymphatic exarn response ONL, describe:

MUSCULOSKELETAL

31. Musculoskeletal Exam:
Examination of gait and station,
inspection and/or palpation of digits and nails,
or more of the following six areas:
1) head and neck;
2) spine, ribs and pelvis;
3) right upper extremity;
4) left upper extremity:
5) right lower extremity;
6) left lower extremity;
Inspection and/or palpation with notation of
presence of any misalignment, asymmetry,
crepitation, defects, tenderness, masses, effusions;
Assessment of stability with notation of any
dislocation (luxation), subluxation or laxity;

Assessment of muscle strength and tone (e.g. flaccid, cog wheel,

spastic) with notation of
any atrophy or abnormal movements: ;
32. Any portion of Musculoskeletal exam response ONL, describe:

SKIN

33. Skin Examination:
inspection of skin and subcutaneous tissue;
Oalpatation of skin and subcutaneous tissue.

34. Any portion of Skin exam response ONL, describe:

NEUROLOGIC

35. Neurologic Exam:
Test cranial nerves with notation of any deficits;

Exam of deep tendon reflexes with notation of pathological reflexes

(Babinski);
Exam of sensation (touch, pin, vibration, propriception.
36. Any portion of Neurological exam response ONL, describe:

DIAGNOSIS

37. Patient is medically cleared for use of gym and/or exercise equipment:

38. Patient Identifiers:

39. Impression: (Physician impressions, effects of substance abuse on

patient's health, assessments and recommendations)
40. Plan / Orders:

(Continued...)
Date : 12/21/2018

Within Normal Limits

Within Normal Limits

Within Normal Limits

Yes

Primary F14.20
Cocaine use disorder, Severe
Primary F10.20
Alcohol use disorder, Severe
CD MIXED

LABS WNL F/U PRN

 

 

Andres Prieto - Physician -

Type : Staff
Date : 12/21/2018 10:25:41 AM

 

 

 

Method : Password

Report ID: 97522

Dean 2 wt & Dannrt fiithiar ©

Print Date: 7/1/2074

 
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 33 of 71 PagelD #: 186

 

 
 
 
 

 

 

 

 

 

 

Assessments
™ Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33462
Name: Codd, Joseph Admit: 12/19/2018 Med Rec #: 7840

Program : IOP, 1928 NE 454th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

 

Transfer Summary

 

Transfer Summary Details Date : 2/18/2019
1. Date of Transfer: 2/7/2019
2. Level of Care Leaving: Residential
3. Reason for transfer from current levelo of care: Client has completed the criterion

for a step down a level of care .
Client also met the goals and
objectives that was place for him at
the RES level of care.

4. Level of care entering: IOP

5, Why is the client appropriate for current level of care: Client meets the criteria for the
level of care entering.

6. Abstinence maintained (Describe length of sobriety, relapse, carvings): Client has been able to maintain 61
days of continues abstinence and
has develop the coping skill
sufficient enough to enter the |OP

level of care.
7. Progress and summary towards treatment goals (what are the tx goals Client has attended the concept of
has the client addressed): chemical dependent and

understands that he requires more
life skills building in order to obtain
long term recover.

8, Areas recomended to still work on in next level of care: Psycho education for independent
living with out the use or reverting
to mind mood altering substances
when dealing with everyday stress.

9, The following was also completed: Treatment Plan Review, Asam

 

 

 

CLS AAS Ae ae en RS
Eudely Ruiz
Type: Staff Method : Password
Date : 2/18/2019 2:02:07 PM
Outcome Survey Date : 2/18/2019
This survey is to help us better serve
our patients by tracking their progress
while in treatment.

Please answer questions to the best of the patients ability, using a scale of 1-4. Questions
pertain to how you feel about these issues as a problem a the PRESENT time.

 

 

1. Date of Survey: 2/7/2019

2. Cravings to use: 4 - No Problem/Not an issue
3. Knowledge of Relapse/Triggers: 4 - No Problem/Not an issue
4. Knowledge of Addiction: 4 - No Problem/Not an issue
5. Identifying & expressing feelings: 4 - No Problem/Not an issue
6. Ability to maintain abstinence: 4 - No Problem/Not an issue

Report ID: 97592
Page 1 of 2 Report Author : Print Date : 7/8/2021
 

Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 34 of 71 PagelD #: 187

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assessments
| Transitions Recovery Program
~ 1928 NE 154th Street
Miami, FL 33162
oe 2 TES mee ya Te =
aot ok ao Hees hace a ,- = “. =
Eudely Ruiz Codd, Joseph
Type : Staff Method ; Password Type : Patient Method : Tablet Signature
Date ; 2/18/2019 2:02:52 PM Date : 2/18/2019 2:03:14 PM
Suicide Reevaluation Date : 2/18/2019 Score: 0
7. Have you had thoughts of harming yourself or others since yourlast Patient Denies.
evaluation:
2. If yes, Explain: N/A
3. Have you made plans to do harm to yourself or others in or out ofthe Patient Denies.
facility:
4, \f yes, explain: N/A
5. List any current symptoms you are feeling: None
6. What alternation in thought processes are you experiencing: None
7. Do you feel hopeless about the future? Patient Denies.
8. If yes, explain N/A
If scoring is greater that 1 - COMPLETE
SAFETY CONTRACT - NOTIFY
PHYSICIAN AND PROGRAM
DIRECTOR
9. Safety Contract or notification of Physician required: N/A
10. Did you complete a Safety Contract? N/A

 

 

= ae
ic Lk, Jd tHe part, BAP, Te BRL 4
Eudely Ruiz

Type : Staff Method ; Password
Date : 2/18/2019 2:04:20 PM

 

 

 

Report ID: 97592
Page 2 of 2 Report Author : Print Date : 7/8/2021
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 35 of 71 PagelID #188

 

  
 
 
 

 

 

 

 

 

 

 

 

Assessments
iW Transitions Recovery Program
1928 NE 154th Street
Miami, FL 33162
Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
| Program : !OP, 1928 NE 154th Street . Miami, FL 33162 To: 11/15/2019 Episode No. : 46141
Physician Discharge Orders/Summary
PDO Date : 2/19/2019
1. Scheduled Discharge Date: 2/18/2019
2. Allergies (Medication, Food, Environmental) Joseph Codd has no known
allergies.
3. Patient Diagnosis Primary F14.20
Cocaine use disorder, Severe
Primary F10.20
Alcohol use disorder, Severe
4. Current Medications: Guiatuss OTC 1 tsp PRN

ibuprofen OTC 400 mg PRN

Loperamide OTC (Imodium) 2mg
PRN
Medi-Phenyl OTC 2 tab(s) PRN
Melatonin OTC 5 mg PRN
Milk of Magnesia OTC 60 cc(s)
PRN
Pepto-Bismol OTC 2 tbispn PRN
Trazodone - Tablets 50 mg PRN
Vistaril- Capsules 50mg PRN

5. Medically Transfers to. The patient states that he is
discharging on Friday, February 22
two Tim's halfway house and will
attend daily meetings of 12 step
recovery and work the 12 steps
with a sponsor. He is on no

medications.
6. Follow up Care: As above
7. Discharge Type: Approved
8. Suicidal/Homicidal Ideation: he denies any suicidal or
homicidal ideation whatsoever
9. Type of Order: Physican entered

 

 

 

 

FSG

Richard Seely, MD - Psychiatrist -

Type : Physician Method : Password
Date : 2/19/2019 12:09:42 PM

 

 

 

Report ID: 97593
Page 1 of 1 Report Authar : Print Date : 7/8/2021
 

Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 36 of 71 PagelID #.189

 

  
 
 

 

 

 

 

Assessments
| Transitions Recovery Program
4928 NE 154th Street
Miami, FL 33162
Name: Codd, Joseph Admit : 12/19/2018 Med Rec #: 7840
Program : 1OP, 1928 NE 154th Street , Miami, FL.33162 To: 11/15/2019 Episode No. : 46141

 

Clinical Discharge Assessments

Discharge Summary - 4/24

Date : 11/15/2019

 

t.

8.

Date of Summary:

2. Admission Date:
3.
4, Diagnosis:

Date of Discharge:

. Discharge Type:
. Summary of Services:

. Current medications:

Any medication issues that need to be taken into consideration at
discharge:

Clinical Summary of Patient's
Response to Treatment

5.

10.

¥.
12.

Summary of patient's strengths and weaknesses, needs and concerns
at time of discharge:

Patient's condition at discharge (Insights, judgement, motivation state
of mind):

Unresolved issues that could affect continuing recovery:
Compliance in treatment:

Prognosis

13.
14.
15.
16.
17.

18.

Motivation:

Medication compliance:
Level of insight at discharge:
AA/NA attendance:
Aftercare Plan:

Aftercare placement referral (Name, Contact, Location):

Report ID: 97591

Page

1 of 3 Report Author :

11/15/2019

42/19/2018

41/15/2019

Primary F14.20
Cocaine use disorder, Severe
Primary F10.20
Alcohol use disorder, Severe
Completed

Group Therapy, Recreational
Therapy

_ HIV Education, Individual
Counseling

, 12 Step Meetings, Medication
Review/Monitoring, Psychatric
Assessment, Psychosocial
Assessment, Family Session, Life
Skills, Psychoeducational Groups
Guiatuss OTC 1 tsp PRN
lbuprofen OTC 400 mg PRN
Loperamide OTC (Imodium) 2 mg
PRN

Medi-Phenyl OTC 2 tab(s) PRN
Melatonin OTC § mg PRN

Milk of Magnesia OTC 60 cc(s)
PRN

Pepto-Bismol OTC 2 tbispn PRN
Trazodone - Tablets 50mg PRN
Vistaril- Capsules 50mg PRN
none

going to meetings, staying in touch
with sponsor

no discharge session with
counselor

ego and lack of humility

Good

Good

good

fair

daily

Return to independent housing,
Linked to AA/NA meetings

NIA

Print Date: 7/8/2021

 
Case 1:20-cr-00534-BMC Document 15-1

Filed 09/01/21 Page 37 of 71 PagelD #: 190

 

  
 
 
 

| Transitions Recovery Program
| 1928 NE 154th Street
) Miami, FL 33162

 

 

 

Assessments

 

 

 

Name: Codd, Joseph Admit ; 12/19/2018 Med Rec #: 7840
Program : IOP, 1928 NE 154th Street, Miami, FL 33162 To: 11/15/2019 Episode No. : 46141
Clinical Discharge Assessments (Continued...)

Discharge Summary - 4/24

Date : 11/15/2019

 

Prognosis
19. Medical appointment referral (Name, Contact, Location):

20. Other appointments (Name, Contact, Location):
24. Patient's engagement in discharge planning process:

N/A

N/A

Patient was colaberative in the
discharge planning process and
was proactive in coordinating
appointments and plans.

 

 

 

 

i foto ae CAP

Marian Bach - Clinical Director -
Type : Staff Method : Password
Date : 11/15/2019 2:46:39 PM

Suicide Reevaluation

1. Have you had thoughts of harming yourself or others since your last
evaluation:
2. If yes, Explain:
. Have you made plans to do harm to yourself or others in of out of the
facility:
. If yes, explain:
_ List any current symptoms you are feeling:

 

>

4
5
6. What alternation in thought processes are you experiencing:
7. Do you feel hopeless about the future?
8. if yes. explain
if scoring is greater that 1 - COMPLETE
SAFETY CONTRACT - NOTIFY
PHYSICIAN AND PROGRAM

DIRECTOR
9. Safety Contract or notification of Physician required:

10. Did you complete a Safety Contract?

Date : 11/15/2019 Score: 0
Patient Denies.

Patient Denies.

None
None
Patient Denies.

No
No

 

 

\ i fre ob at He LP
Marian Bach - Clinical Director -

Type : Staff Method : Password
Date : 11/15/2019 2:47:19 PM

Outcome Survey

 

 

 

Date : 11/15/2019

 

This survey is to help us better serve
our patients by tracking their progress
while in treatment.

Please answer questions to the best of the patients ability, using a scale of 1-4. Questions
pertain to how you feel about these issues as a problem a the PRESENT time.

1. Date of Survey:
2. Cravings to use:

Report ID: 97594

Page 2 of 3 Report Author :

41/15/2019
4 ~ No Problem/Not an issue

Print Date: 7/8/2021

 
 

Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 38 of 71 PagelID #:191

 

  

 

 

 

 

 

ie Assessments
© Transitions Recovery Program
+1928 NE 154th Street
iami, FL 33162
Name: Codd, Joseph Admit : 12/19/2018 Med Rec # : 7840

 

Program ; IOP, 1928 NE 154th Street , Miami, FL 33162 To: 11/15/2019 Episode No. : 46141

Clinical Discharge Assessments (Continued...)
Outcome Survey Date : 11/15/2019

This survey is to help us better serve
our patients by tracking their progress
while in treatment.

Please answer questions to the best of the patients ability, using a scale of 1-4. Questions
pertain to how you feel about these issues as a problem a the PRESENT time.

 

 

 

 

 

 

 

 

 

 

 

3. Knowledge of Relapse/Triggers: 4 - No Problem/Not an issue
4. Knowledge of Addiction: 4 - No Problem/Not an issue
5. Identifying & expressing feelings: 4 - No Problem/Not an issue
6. Ability to maintain abstinence: 4 - No Problem/Not an issue
\ fee P a Hi AHO > eT
Marian Bach - Clinical Director - Codd, Joseph
Type : Staff Method : Password Type : Patient Method : Signature Image
Date : 11/15/2019 2:47:47 PM_ Date : 11/15/2019 2:46:28 PM
Transfer/Discharge Checklist Date : 11/15/2019
FOR TRANSFER TO A LOWER LEVEL
OF CARE

1, (All of the following apply):
FOR TRANSFER TO HIGHER LEVEL
OF CARE

2. (At least one of the following must apply):
AND

3. (All of the following must apply):

FOR DISCHARGE FROM TREATMENT
4. (At least one of the following must apply): All necessary treatment modalities
have been completed sucessfully
according to agency discharge

 

 

 

 

 

 

criteria.
REFERRAL
5, (Check One). The patient was furnished with an
appropriate referral.
6. Name of referral person or agency. 42 step program
FE ffatc2 ag
Marian Bach - Clinical Director -

Type : Staff Method : Password
Date : 14/15/2019 2:49:18 PM

Report ID: 97591
Page 3 of 3 Report Author : Print Date: 7/8/2021
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 39 of 71 PagelD #: 192

the FOR YOUTH DEVELOPMENT

< FOR HEALTHY LIVING
iS FOR SOCIAL RESPONSIBILITY

4

To whom it may concern,

Joseph Codd has been enrolled in the YMCA counseling service since 2/15/2020. In that time Joe has
been attending weekly individual sessions as well as weekly group sessions. Joe has been in attendance
for all scheduled sessions and has tested consistently negative on all urinary drug screenings. If you need
any further information | can be contacted at the YMCA Counseling Service at (718) 948-3232, or by
email at Mmarchiano@ymcanyc.org. .

Thanks,
Michael Marchiano, CASAC-T

YMCA OF GREATER NEW YORK _ Staten Island Counseling Service 3911 Richmond Avenue Staten Island, NY 10312
P 718-948-3232 F 718-966-6605

New York City’s YMCA | WE'RE HERE FOR GOOD”
Case 1:20-cr-00534-BMC Document 15-1- Filed 09/01/21 Page 40 of 71 PagelD #: 193

Client Name: JOSEPH CODD

exacerbated by substance use.

ID# 10151 CAM ID# 7987 DOB 07/29/1987 DATE 03/10/2020

 

10. Tolerance

 

a. A need for markedly increased armounts to acheive intoxication or desired effect
b. A markedely diminished effect with continued use of the same amount

 

11. Withdrawal, as manifested by either of the following:

a. The charectreristic withdrawal syndrome for substance
b. Substance (or closiey related substance) taken to relieve/avoid withdrawal symptoms

 

 

 

| SUSTAINED REMISSION
Secondary Diagnosis
Tertiary Diagnosis
Other Diagnosis
Other Diagnosis
Other Diagnosis

| Other Diagnosis
Other Diagnosis

__ Other Diagnosis

 

Type

individual Counseling:

Group Counseling: WEEK (Specify)
Group Counseling: (Specify)

Group Counseling: (Specify)

Group Counseling: (Specify)

Family Counseling:

Other Counseling: (Specify)

Diagnosis
se ICD-10Code ICD - 9 Cade Description Specifier
Primary Diagnosis Fi4.21 304,23 COCAINE USE DISORDER, SEVERE, IN

 

Initial Services Needed

X per
X per
X per

X per

Frequency
YES X peri
X per

X per

Signatures and Approval

*** The following signatures have been entered using a unique user code and password, ***

***Fach staff member has user code and signature on file for review***

Clinician Signature: MMARCHIA

Supervisor Signature: JMCKERNA

Date: MICHAEL MARCHIANO, CASAC-T

Date: JOANNE MCKERNAN, LCSW

*** Documents requiring client signature, have been printed, reviewed by client, signed, and are on file. ***

Comments:

Date RN Visit / Medical Assessment Completed: 0

Powered By Warp7Software.com ©1985-2013 / Solution By Celerityllc. net ©2005-2013 - Page 6
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 41 of 71 PagelD #: 194

Client Name: JOSEPH CODD [ID# 10151 CAM I[D# 7987 DOB 07/29/1987 DATE 03/10/2020

 

Other Problem Statement:
Other Problem Statement:
Other Problem Statement:

If the Patient is not admitted note the reason and referral (date, Time, Address, Agency):

 

Determination of appropriateness for service / LOCADTR Justification:

 

 

Patient Identified Priorities / Goals:
According to LOCADTR client deemed appropriate for TX setting.

 

 

Clinician's conclusions and initial plan of treatment:
| Client wishes to avoid relapse and resolve legal matters.

Diagnostic Impression

Diagnostic Criteria for substance Use Disorder- A problematic pattern of substance use leading to clinically significant impairment distress, as

manifested by at least two of the following occurring within a |2-momnth period:

_. Taken in larger amounts of substance or over a longer period than was intended.

 

 

_2. There is a persistent desire or unsuccessful efforts to cut down or control substance use.

3. A great deal of time spent in activities necessary to obtain, use, or recover from its effects.

7. Important social, occupational or recreational activities are given up or reduced because of substance use.

a

 

§. Recurrent substance use in situations in which itis physically hazardous.

 

 

9 Use is continued despite knowledge of having a persistent or recurrent physical or psychological problem that is likely to have heen caused or

Powered By Warp7Software.com ©1985-2013 / Solution By Celeritylle.net 2005-2013 - Page 5
~ Military Service History Lmpact.

Name / Relationship Addicted? Age Recovery Status

Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 42 of 71 PagelD #: 195

Client Name: JOSEPH CODD

Does the patient have a history of Hepatitis A:

Does the patient have a history of elevated liver functions: NO

Does the patient have a vaccination for Hep A: NO

Does the patient have a vaccination for Hep B: NO

Were any of those Positive: NO

Has the patient ever tested positive for Hep C? If so were they treated ; NO
Has the patient ever tested for Syphilis? If positive, was it treated : NO
Other disease issues :

Does the patient need to be referred for follow up evaluation/care; NO
Where? When? Time?: NO

Physical Health Problem Statement:

Pregnancy Problem Statement: Patient is in good health.

Family History
______ Family of origin/current family structure: Please fill in the following information:

Patient is in good health. BRIDGET SCHNIDER NO

 

1

45

[D# 10151 CAM ID# 7987 DOB 07/29/1987 DATE 03/10/2020

 

History of Addiction‘COSA/COA/ Family History of Mental Health and Addiction’ Addiction on Family:

 

Describe growing up in your family - Strengths’ Weaknesses:

Client reports his SA having an adverse affect on family dynamic.

 

Identify current living arrangements. Who are your support people/networks? Include involvement in self help groups:

Client reports stable upbringing.

 

 

Family Problem Statement: Client currently resides with parents.

Social Problem Statement: Patient reports healthy supportive family relationships.

Did the client sign confidentiality releases for the family support delegates they idenufied? Patient reports healthly sober supports.

{f no, was the importance of this discussed with client and what was the rationale for not signing release? YES

Education/Employment History:

 

 

Education/Vocation Problem Statement: Patient is satisfied with level of education.
Employment Problem Statement: Patient reports satisfactory employment.

Please describe any additional areas, including spiritual and cultural variables, that are important to the client.

 

 

Powered By Warp7Software.com £:1985-2013 / Solution By Celeritylle. net ©2005-2013 - Page 4
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 43 of 71 PagelD #: 196

Client Name: JOSEPH CODD ID# 10151 CAM ID# 7987 DOB 07/29/1987 DATE 03/10/2020
Based on MMS client deemed not in need of further services in this area.

 

 

Mental Health Problem Statement: client denies any mental health related issues.

Lethality Problem Statement: Patient denies history of mental health issues.

Significant Medical Issues:

 

 

Patient appears emotionally stable.

Was a physical exam conducted within the past year of admission: no medical issues.

Can the YMCA obtain a copy: YES

If no, has the patient been scheduled to see YMCA Medical Staff: YES
Appointment Date: YES

Is the patient pregnant: / /

If yes, does the patient have prenatal care: N/A
Does the client have a primary doctor? N/A

if no, was a referral made? YES

If so, to whom (date and time): N/A

Recommendations:

 

 

Mental Health History
_Medications(sy

 

| Medication Dosage Frequency Route Purpose Per Client Prescribing Physician

 

Communicable Disease Risk Assessment (including HIV/AIDS, TB, Hep A, B, C, Other):
Does the patient have a history of intravenous drug use :
Does the patient have a history of blackouts: NO
Does the patient practice high risk sexual behaviors? NO
Has the patient been tested for HIV? NO
If so, when?
If test was positive, did the patient see a physician? NO What was the T-cell and viral load?NO
When was the patient's last tuberculosis skin test?

What was the result? If positive, was the patient treated?
For how long? When was the last chest x-ray:

Powered By Warp7Software.com ©1985-2013 / Solution By Celerityllc.net ©2005-2013 - Page 3
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 44 of 71 PagelD #: 197

 

 

Client Name: JOSEPH CODD ID# 10151 CAM ID# 7987 DOB 07/29/1987 DATE 03/10/2020 :
| Type of treatment Date Completed Completed Signed
Release
NO INPATIENT DEC 2018 TRANSITIONS YES |
NO
Nee err ae |
- Recovery History

 

=". _______ Legal History (closing, pending, or active)
Client reports completing inpatient rehab in the past year.

 

 

 

Addiction Problem Statement: client has an acs case.

Nicotine Problem Statement: Patient has history of mulitple relapses.
Gambling Problem Statement: Patient reports daily nicotine intake.
Legal Problem Statement: Patient denies any history of gambling.

Oo Mental Health Diagnosis and History
Date Provider Condition being treated Signed

| Release
‘Patient has a case with CPS.

 

 

Mental Health/Conditions History - include any past/current suicide‘/homicide ideation:

 

Is there a DV trauma or abuse history: client denies any mental health related issues.

if yes, please explain
NO - |

Score of 1-5 Low Likelihood Mental Health Issues
Score of 6-8 Moderate Likelihood Score on Modified Mini:

Score of 9+ High Likelihood

PSC:
Score of 26 or higher child in need of further assessment? 0
Score on PSC: 2

Based on the results of the MMS/PCS and the information given above, is there any indication that

NO 7 - | oo a tS tet

 

Has patient been scheduled for further assessment?
Will patient be scheduled for further assessment? NO

Please list any mental health related issues the patient needs to address between now and until the development of the treatmenvrecovery
plan:

Powered By Warp7Software.com ©1985-2013 / Solution By Celeritylle.net ©2005-2013 - Page 2
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 45 of 71 PagelD #: 198

Client Name: JOSEPH CODD ID# 10151 CAM ID# 7987 DOB 07/29/1987 DATE 03/10/2020

YMCA of Greater New York
Admissions Assessment

Basic Identifying Information

 

Address: 5000 AMBOY RD City: Staten Island State: NY
Zip: 10312 Age: 32

SSN#: XXX-XX-XXXX Gender: MALE

Race: Marital Status: # of children: 0

Referral Source Info

 

 

First name: Last name: Phone:( ) - -

- Presenting Problem i
Client is a 33 year old Caucasian man presenting to be in early remission from cocaine abuse. Client reports completing two
month inpatient rehab and a 9 month outpatient in Florida. Client states that when he returned from Florida he was told his ex
wife filed for full custody of his daughter and it was awarded to her. Client states that ACS is requiring him to do aftercare

_ treatment as a condition of parenting rights.

 

 

Results of toxicology screen at assessment: COCAINE:POWDER

Substance Type Frequency/Amount/Progression Age of Onset Date of Last Use Route
13 1YEARAGO  INFAL

 

Client presents in early remission from
| cocaine abuse. Client smokes cigarettes daily.

Substance /Nicotine Products:
NO oe
Did you have a DUL in past 2 years? Drivers License #: NO

 

 

Are you a significant other:

If yes, significant other history
NO

 

 

 

Have you been trained to use a naloxone kit?: NO

if no, has Narcan Training been offered? YES

Was Medically Assisted Treatment discussed as a treatment option?
Please Explain: / /

Problem Gambling Assessment
|. Have you ever had to lie to people important to you about how much you gambled: Client denies MAT TX.

2. Have you ever felt the need to bet more and more money? NO
if the patient answered yes to either of the two Lie-bet questions from Admission Assessment then a South Oaks Gambling Screen
should be given to determine the need for further Problem Gambling Treatment Services.

Previous Recovery History: (i.e: treatment, sel!-help, etc.)

Powered By Warp7Software.com ©1985-2013 / Solution By Celeritylic.net 92005-2013 - Page |
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 46 of 71 PagelD #: 199

Name: JOSEPH CODD ID# 10151 CAM ID# 7987 D.O.B. 07/29/1987

YMCA of Greater New York
Treatment Plan

Type: Individual Treatment Recovery Plan
Admission Date: 02/15/2020 Plan Start Date: 03/11/2020
Level of Care Indicated: Outpatient Non-Intensive Primary Counselor: MICHAEL MARCHIANO, CASAC-T

DSM-V Diagnosis

 

Primary Diagnosis: F14.21 304.23 COCAINE USE DISORDER, SEVERE, IN SUSTAINED REMISSION
Secondary Diagnosis:

Tertiary Diagnosis:

Other Diagnosis:

Other Diagnosis:

Other Diagnosis:

Other Diagnosis:

Other Diagnosis:

Other Diagnosis:

Powered By Warp7Software.com ©1985-2013 / Solution By Celeritylle.net ©2003-2013 - Page |
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 47 of 71 PagelD #: 200
Name: JOSEPH CODD ID# 10151 CAM ID# 7987 D.O.B. 07/29/1987

Treatment Plan Review
Problem Area:

 

ADDICTION: eee
Seti te psablaa at
| Patient has history of mulitple relapses.
Problem Evidenced By:

 

 

 

Goal Statement:

 

 

will develop relapse prevention skills,

 

A Obj: JOSEPH Client will identify motivations for avoiding and remaining abstinent from mood altering substances.
Method: Will participate in individual sessions.

Objective Status: Active

 

| B. Obj: JOSEPH will build a program of recovery congruent with a sober lifestyle as evidenced by self report.
| Method: Will participate in individual sessions.

Objective Status: Active

 

 

C. Obj: JOSEPH will maintain abstinence as evidenced by urine results.
| Method: will submit to random urines.

_Objective Status: Active

 

 

| D, Obj:
| Method:

| Objective Status:

 

Are you working on this issue with any outside providers? If yes, please see coordination page at the end of treatment plan.

Powered By Warp7Software.com ©1985-2013 / Solution By Celeritylic.net ©2003-2013 - Page 2
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 48 of 71 PagelD #: 201

Name: JOSEPH CODD MR# 10151 CAM ID# 7987 D.O.B. 07/29/1987

YMCA of Greater New York
Discharge Summary

 

Admission Date: 02/15/2020 . Discharge Date: 07/28/2020
Individual Sessions: 0 Group Sessions: 0 | Total Sessions: 0

 

 

 

 

| Intake Clinician: MICHAEL MARCHIANO, CASAC-T Primary Clinician: MICHAEL MARCHIANO, CASAC-T

 

Discharge Status: Completed Treatment: Half or More Goals
Other:

| Discharge Disposition: Left against clinical advice: Lost to contact (no referral poss)
Referral Disposition: No referral made

_ Referral Category: No Referral Made

 

['c urrently attending 12-step and Other/Self-help group meetings (last 30 days)? -
| Principal Referral Source: -
| Referral Source: PERSON SELF REFERRED

Initial Assessment

Demographics Presenting Issues:

Client is a 33 year old Caucasian man presenting to be in early remission from cocaine abuse. Client reports
| completing two month inpatient rehab and a 9 month outpatient in Florida. Client states that when he

returned from Florida he was told his ex wife filed for full custody of his daughter and it was awarded to

her. Client states that ACS is requiring him to do aftercare treatment as a condition of parenting rights.

 

Initial Recommendations: /
Client recommended for weekly individuals and relapse prevention group.

Powered By Warp7Software.com ©1985-2013 / Solution By Celerievllc.net ©2005-2013 - Page |
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 49 of 71 PagelD #: 202

 

 

ae A me

vr D Toy
LU

 

 

 

 

WUVADOAL UOLIUAAAOJUL S_ABLAIIVE, prifizsaD

soylWDs puv uasplyD fo juewpivdag,

8U} pejejdwios Ajjnjsseoons sey

 

INL

PY YaROe

IVHL SAlsILYS9 SIHL

4 ee 2

9
“asnnos KW

‘NITLSNNOD)D ATIWVL LAV E

 

 

 

 

 

 

 
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 50 of 71 PagelD #: 203

i
|
t
n
1
4
.

DADE FAMILY. COUNSELING, ING
hj ‘alk ndlvidual, rains mg Group Counseling since 1989

Anger Management Program

“Of farts

lL.
4

 

a

 

This is to inform you that i : “ah t ad

CASE NUMBER °

WY. Has been-admitied into . prograni _ fe i q
; Bot aoe Date >

 

 

 

() Failed to enroll in the program (see other). ;
() - Continues to attend the i ‘ogram consibtently, and with acceptable participation.
() Continues to attend the ren consistently, but with minimal participation,

C) - Continnes to be enrolled'in the program, but at ‘rial, of being terminated (nts other),
{ ) Projected discharge date? 7

With SATISFACTORY completion, §
Failed to 0 complete poem (see fdisk

oe Cceat Aas elon {pe CQ caylee of

— ter keh led_weekS

SO

 

 

'
ttm ‘(My
Anger Management Counselor -
Dade Family Counseling, Inc, |

|
7
3926 NW 167 Street.

zs : ! Miami Gardens, 7133054
Bad Tel. 305-827-3255 Raves VAS.2997_2906

 

Was discharged on Tell : : : ’ _ i

ES Re eee am i werd mies tne
 

© ALINS UASUIS ALVIS 1SVH SOO Al Wy oc | G
‘DNI SHOAL AUNVS 'OFO 72 LNAAISad

__ WH ‘NOGYOD ‘¥ ATYNOG _ JSpIAoly [RIOT
“EY rs HH PPM Fh

 

 

NOLLATdINOD HO HLVOIALLYHO

 

 

 

 

SI] papreme asoyosoip si pus sdrysuopeser Apurey
Suraosdust 10y Apmis jo asmoo Ajasi x, Supzuszeg ay perajduros Aynyssaoons sey

PRY) ulasor

LVHL Sas Las SIH.L

 

mE OFGee

ATASIAN ONLLNAT Vd

 
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 52 of 71 PagelD #: 205

EXHIBIT 4
                
               

I fyumarchticeks oye gt) ans fot mgt tartan gt mat herons tila aN rel a Greene pau rea rang
ad = Ay ORLA KS RN TRC APOC CRANE ORS BA re

LCR CON NARA TECR EAR OOO ARN

WOO BUIUJEJOOE MM # GEZZ'L88'ZZ8 # JZZ8Z XL ‘UNSNY ¢@ OOL S}INS “py jewNng Loge] # Woo'HululeNyogE

‘NAD LAD VI AY} anss| 0} paziioyyne s| pue

(130i) Suiujes) pue Uo!eonpyA SuNUZUOD JOJ UOHE|DOSsy JeUCIeUJA}U] BY} Aq psy|paioze SI ‘DU ‘WiOD*BULU/EIO9E
«/SSR]2 BY} JO PUS SY] JO SARP OG ULUJIM P4eD UOIJa}CWIOD 4194} JUSPNYs Yee eplAoid PIM | ‘UOHeZJUEUUNDOP AW JO MelAaI
|Nyssazons ody *uOIeZLUeSIO SuluLes} YHSO Ssulzoyjne Au 0} sse}d Si4yj JUSWINDOP 1}LM | “sJUsWaNbas Wesso1g SuLures | YIes13NO

VHSO UJIM a2UepsoDIe Ul Sse]> SULULeJ} Yea2]NO YHSO SLy3 payInpuod saey | ey} AjUsA | “HaULes} paeZLOY Ne YHSO Ue sy,,

861620000 9 pur Z87S010 O Jeujed|'UeWUN] MeUneN
o-oo Ae eee,

wr]
L10Z/ZZ/TT :8}3eq UOHeydwiog

2
or
Wa

Ry

     

ee
ae ee
AER

    
  

    

 

  

#: 206

1 Pagel
ao

. ters
Oy rE ae
VAVDARNY

(pana
ene +
SIR es
re agra Uae
PCE

  

 

 

          
     

mA
ae haat t coe
na oe eh he
ye ‘ie - a2 ee r

 

 

 

 

LO
anh ea =a, a
WS Boe
cH A ee)
0 faa RSer
AL a (ree ea }
Key reat
Sey OO'OT :SANOH HpaAyD See

weJBoid siu} Jo} sap OL JOO 0} | FOY!| Aq pezvoujne si ‘ouy ‘woo Bulurenyoge

UOONAYSUOD ~ WeIGoig Bujujed| YOee13NC JINOH OT WHSO

IY apeaypyaar spy QaQIRMR wt
ppop ydasor |

RID sya aD
tu» BUIUTEO9E @

uoyapduop jo apraypyaap

            

 

ee
aoey eS
Tete Aca Shi
7. te = a Cry

     

A

-00534-BMC Dac

 

         

e 1:20:

 

 

       

 

   

  

 

PUP ee yy
EU nO ea aa
ONE Ce Ae
x Sree ar pre eee

RAPD (RAE AA le
REE ONS

“yA AAS AAR
Se Bas

es 5 RtCW es
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 54 of 71 PagelD #: 207

EXHIBIT 5
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 55 of 71 PagelD #: 208

CONS ESBS REP ESE SERBS ER BOS BOS RIS OS RIS LBS LYON

Z

4 vor ee YB WwW eR I 7 We Ble RY Ol DU ie WARNIY UO OO We WEY te DUNE UG WIT 8G HORNY UG ORT BG HO OG OE
x

uoynsysaauy fo nvaing Jo1apaq
L0IIALIG

I “4ajaniy °S $4aqod awg

 

 

Ww

Bxsen9:

Fg Yi PA "Fa

coo AIM - TO00c Jequiaidas

"YIOX MON
‘purys] UsIe1S “upaey, Sty ysong on we : siigep INUID spel], POM oy}
Jo AIOAOIAI ery a suLiRp SO1AI98 as PUL SNOTIOIIOUI IO}

- nonepueg jo acer

pa) an ese ‘ondog

“ grtaiBov01 01 pnoid 5 st
uOleS}SoAUT jo neaing [e1spa,q

sosn Jo Juounsedeg “sp

KR

eT
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 56 of 71 PagelD #: 209

EXHIBIT 6 (a-h)
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 57 of 71 PagelD #: 210

July 6, 2021
Honorable Presiding Judge

Your Honor:

My name is JoAnn Codd, and lam Joseph Codd’s mother. | am 66 years old, a native Staten Islander,
and live with my husband of 40 years in a home on the South Shore. Kevin and | have five children
between us, thaugh | am the biological mother of our last three, Joe being the youngest. With the
exception of Joe, all of our children live apart from us in their own homes. We have eight beautiful
grandchildren. After 15 years, | retired 5 years ago fram my position as the Vice Principal of New Dorp
High School here on Staten Island, spending much of my 30 year career with the NYC Board of Education
focused on the education and advancement of Special Education students.

Naturally, | have known my son, Joseph, all of his life, and have been nothing but blessed as a parent
throughout his childhood by his enthusiasm, his sense of adventure, his perseverance in the face of
obstacles and his general positive outlook. Looking back, | think that all of us we were mostly touched
by his love of our family and his devotion to his friends, as well as his interest in everyone he met. To
this day, his ability to empathize with others under a variety of circumstances is one of his major
strengths. Joe was surely born with a passion for life and for getting to know people from all walks of
life. For the most part, a happy, healthy, smiling boy right into his early teens, Joe was excited about all
the possibilities life had to offer. | think these were the happiest years in our lives. There was Little
League, Cub Scouts, basketball, biking, fishing, a paper route, homework, church, altar service, repair
projects of all kinds with his Dad, and more .... much of this in the midst of my husband, Kevin, building
our house after his regular work days for several years, and my going to night school while preparing to
return to work as a special education teacher after 10 years of being home with my children...... yet we
always found a way to vacation once a year, whether camping upstate NY, enjoying the Jersey shore, or
renting an old ice House in Truro, Cape Cod and sharing our love of wildlife, surf fishing, racing and
American history with our children. We were struggling financially for sure, and were certainly very
busy ...... but we were happy ......in the most of meaningful ways.

Joe’s life, as well as the life of every member of our family, would change drastically when he was a
student at New Dorp High School. Looking back, | remember thinking that his going to school there
(which was out of our zone) would be a great idea in that the Principal and | were initiating new
academies that catered to the individual interests of our students. Joe would then be able to choose a
learning community that spoke best to his. He and | would also be able to travel there together from
our home in Annadale, each day. And for a short while .... It really was great .....until he was wrongly
accused of a assaulting a Midland Beach resident who was a New Dorp High School student at the train
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 58 of 71 PagelD #: 211

station near our home. Up until then, | had not realized the prejudice there was by the New Dorp and
more specifically, the Midland Beach community for the south shore where | lived, which for years was
to be increasingly made up of former Brooklyn-ites, but | later learned that many in this community
characterized the youth of our neighborhood as “Joeys”, “rich”, “entitled”, and “privileged” Italians.
That community mindset began the greatest nightmare of our lives, as we spent almost three years in
and out of court working to prove Joe’s innocence, mortgaged our home to pay for legal and
investigative expenses, and did all this amid the constant and continual media barrage of public smears,
innuendo and unabashed hatred for Joe and our entire family. At 15 years old, he became the target of
an outright witch hunt and life would never be the same. Though exonerated at long last with only a
small newspaper column somewhere on a back page in our local paper and after being portrayed as a
monster for so long, the damage was done, In retrospect | know that it was at this time .... during this
critical age in his personal development, that his self-esteem, confidence, and his perception of the
future were severely damaged.

lam not sure when Joe began using drugs in order to escape and or cope with the challenges and often-
times great pain that life would present him, but | do know that he was faced with many obstacles,
difficulties, and even tragedies following. Maybe beginning with breaking his back while quad riding
and being given a prescription for oxycodone, or holding his lifelong best friend in his arms at his
engagement party as he died after being attacked and stabbed to death by a deranged killer , or losing
contact with his baby girl and the home he worked night and day to make happen after a bitter divorce
from the girl he thought he would spend the rest of his life with, or unsuccessfully trying to revive a long
time heroin addict friend who had overdosed, I’m not sure he was ever able to rise above these events.
Of course, there were happy, productive and even promising times along the way, like managing his own
apartment, helping Kevin and |, his brothers and sisters and many friends with projects and coping with
difficulties in their lives, successfully running a Boars Head route to great heights, marrying the girl who
was going to be the mother of his little girl, Ava, and with wit and hard work turning a dilapidated old
house into a warm, safe, and cozy one while contemplating the dreams he had for his future with his
wife and baby. And of course..... many more. It was during these times that everything he truly is....
going back to his childhood and a young and hopeful teenager, allowed itself to surface and shine.

| may never fully understand what brought Joe to this place, or why he faced so much more than most
of us do from such a young age, or even why he dealt with these challenges and even tragedies in
whatever ways he did, but | do know that he has never stopped trying to get to a better place. In many
ways, he was always trying, and | can’t tell you how hard we worked to get him help, and how
frustrating the lack of resources can be. During the last months before Covid and the end of in- person
counseling and drug monitoring, he was excited once again at the possibility of reuniting with his
daughter, and enthusiastically participated in drug testing and counseling at the YMCA. Even
volunteering for a Saturday group session each week, he was determined to prove himself worthy and
ready to be the best Dad he could be. As far as | know, he never missed a child support payment and
though not getting to see her for quite some time, considered his daughter his priority.

Please know that | understand how you must consider many points of view and how very difficult that
must be, but | am hoping that you will be able to consider a degree of leniency in your sentencing for
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 59 of 71 PagelD #: 212

Joseph. Notwithstanding the many challenges and difficulties he has faced from a young age and his
dependence on drugs, which became much worse in substance and intensity in the absence of
intervention during the Covid lockdowns, Joe is sorely missed here at home as my husband is suffering
from severe emphysema and unable to do the many things he always had to maintain our home. Kevin,
once extremely active and vibrant, who worked as a NYC Department of Sanitation employee as the
Deputy Director for the Fresh Kills Landfill and participated for over a year in the 9-11 recovery effort,
now needs 24/7 oxygen delivery and can do very little. Kevin’s condition, as expected based on his
diagnosis, has only declined since Joe’s arrest and incarceration 9 months ago and Joe is surely the one
who would be able and willing to take care of so many of the day to day things that Kevin no longer can
do for us when he returns.

After the long segregation and isolation Joe experienced from October 2020 in the Brooklyn
Metropolitan Detention Center due to Covid pandemic regulations, Kevin and | now get to speak to
Joseph almost every day. More of a support to us than we might be to him in our conversations, he is
always positive and hopeful and concerned about everyone. We actually got to visit with him for the
first time a week ago! He is reading many books... most of which relay varied stories of lives
transformed through faith and understanding, and the inspirational messages of religious leaders,
motivational speakers, and even philosophers and renowned historical leaders. As time permits, we
talk and/or write to each other about these ideas, messages and the promise of change as it applies to
healing and redemption. | know he is focused on finding ways to deal with the insecurities and demons
he has battled with for so long and to make a difference in this world, as only one with his experiences
might be able, when he gets home. |, along with my husband and all our family, friends, and neighbors
are looking forward to his return home, are here to support him in any way we can, and look forward to
new beginnings and getting to see all that Joe can accomplish for himself and others.

| know I’m his Mom, and | know that | might be viewed as the farthest from being objective in any way,
but | know Joe’s heart and soul, and truly believe, given the support and the chance to, he can truly
make a difference, a positive difference, for many.

Thank you for your consideration.

Respectfully,

 

Staten Island. NY 10212

718-667-5686
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 60 of 71 PagelD #: 213

July 7, 2021

Honorable Judge Presiding

Your Honor:

My name is Kevin Codd and | am Joseph Michael Codd’s father. | am 73 years old, a native
Staten Islander and live with my wife, JoAnn of 40 years. We have five children and Joseph is
the youngest. We also have eight wonderful grandchildren. After 27 years being employed by
the NYC Department of Sanitation, | retired. | reached the title of Deputy Director though civil
service tests and a mayoral appointment. On September 12, 2011, | started working on the
World Trade Center recovery beginning at Ground Zero but mainly at the Fresh Kills Landfill
where | worked alongside many individuals from government agencies, including FBI and the
CIA. Unfortunately, | wound up developing very severe lung problems and was recently
diagnosed with severe emphysema. As a result, | need oxygen at all times and take several
medications for this condition. | was, however, happy to do my part and gladly carried out the
required work at Fresh Kills for the recovery effort.

| feel very close to my son, Joseph, as we always have been. He is a loving, caring person who
always treated everyone he met politely and with respect. Joe always had a zest for life while
being involved in Cub Scouts, Little League, biking, fishing and a paper route in our
neighborhood. He was also an altar boy at our local parish, Our Lady Star of the Sea in
Annadale, Staten Island. We worked on cars together and he learned a lot of mechanical skills
throughout the years. Joseph always had a great work record and obtained a CDL and rana
Boars Head produce route for several years, and also did concrete work while driving a 10
wheel dump truck. Joe was always very punctual, paid attention to detail, got along well with
others and had a very good work ethic.

I’m not exactly sure at what age, but maybe when he was around 18, Joseph had a quad
accident and broke his back. The hospital prescribed oxycodone for him, but little did we know
how highly addictive it was. His injury took quite a while to heal and during that time he
continued to take his prescribed medication. This eventually led to his constant on and off use
of drugs and the many attempts he made to rid himself of drug addiction. Throughout all these
days, though, he always remained his loving, caring self.

Since Joseph’s arrest in October 2021, he has been housed at the Metropolitan Detention
Center in Brooklyn and due to Covid restrictions we were not able to speak with him often and
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 61 of 71 PagelD #: 214

could not visit with him until recently. Despite this, he seemed to maintain a very positive
attitude and considering the many hours of Covid lockdowns, is still a very positive and grateful
man. We are fortunate to get to speak to him on the phone now on an almost daily basis.

My wife, JoAnn, provided many more details in her letter to you (especially his wrongful arrest
at 15 and all that followed), and | hope that between the two you might have an idea of the
love we have for our son Joseph, his consistent love and concern for us, and the faith we have
in his future. He has had time to reflect on his past with a great degree of clarity now while
thinking about what he will need to do going forward, and | believe he will assimilate back into
society in a very positive way. We sincerely hope you can grant him leniency with regard to his
sentence and get him back to his family as soon as possible

Respectfully,

K~ OLA

Kevin P Codd
5000 Amboy Road
Staten Island, NY 10312

718-356-6486
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 62 of 71 PagelD #: 215

Jul 8, 2021

Honorable Presiding Judge

Your Honor:

My name is Maura Codd and I’m Joseph Codd’s older sister. I’m a NYC Department of
Education special education teacher, and mother to Joseph’s niece, Raquel. I’ve known Joey my
entire life, as we grew up together in the same house with our parents, Kevin and JoAnn, and our
other brother, Kevin.

When I look back and remember Joey as a child, I remember his smile, and his happy, upbeat
disposition, but most of all I remember his kindness. He was always a very loving and caring
brother. Whenever I was upset about something - whether it be a problem with my friends in school,
a bad grade on an exam, or any such childhood issue, he’d be right there to give me a big hug and
make sure I was okay. This never changed - as we got older, Joey would be the first one to stop what
he was doing and come help me, give me advice, or just sit with me so I didn’t have to be alone
during difficult times in my life. I’ve known very few people with a heart as big as my brother’s.

As a teenager, Joey showed this same kindness to all of his friends, and was liked by
everyone. He loved helping my dad with construction projects around the house, learning how to fix
cars and build engines, and just always enjoyed being together and doing things as a family. Joey
was an alter boy, bad a paper route which I passed down to him, and loved riding bikes with his
friends. He was a happy kid.

Joey’s life was turned upside down when he was a teenager, and was wrongfully accused of
an assault. This assault became a very talked about and publicized case on Staten Island. He was

written about in the newspapers as if he was guilty, parents of his childhood friends no longer
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 63 of 71 PagelD #: 216

accepted him, and for the first time in my life I saw that beautiful bright light my brother always had
inside of him start to dim. I’m not sure what he felt back then, but it almost seemed like he started to
believe he was “bad” because so many people suddenly thought that way of him. | can’t even
imagine how painful it was for him. When the truth of his mnocence finally came out, my family
was of course happy, but so much damage had already been done,

Joey tried to bounce back from this and live a normal life. One of the things he enjoyed
doing was riding dirt bikes. He’d learned a lot from my dad about building engines, so he’d work on
them with his friends and go riding on the weekends. One of those weekends, he fell off his dirt bike
and severely injured his back. The doctor prescribed him pain medication, and I believe this was the
start of his addiction. He’s been battling it ever since, with periods of sobriety, and relapses. He’s
experienced many painful, traumatic hardships in life, and it seemed that he didn’t know any other
way to endure the pain. But throughout it all, he’s never stopped being that same loving, kind little
brother to me that he was when we were kids. | remember speaking to him a few weeks before he
was arrested. I told him he didn’t have to keep feeling this way, that there were support groups,
people who found long-term sobriety, and that God could heal his pain. He said, “It’s too much.” and
I knew what he meant. He meant that his pain, and the things that he’s experienced were too much
for even God to heal. My heart broke for my little brother, and that was the last time I saw him until
yesterday, when I visited him at the Metropolitan Detention Center in Brooklyn.

Your honor, I’m not sure if you've ever had a loved one who’s suffered from addiction, but if
you have, you'd know that you sometimes wonder where that person has gone. When you speak to
them, they are like shells of the person you once knew, and after some time, you may even forget
what they were like. When ] sat across from Joey yesterday, it was like seeing my little brother for
the first time in so many years. He was Joey again. He was that bright eyed, kind, loving brother -
with life in his eyes, with that light of his starting to shine again. We mostly talked about the things

going on in my life. I’m remodeling a home, and Joey learned so much from my dad, that he could
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 64 of 71 PagelD #: 217

build a house from the ground up - I watched him work day and night to transform a fixer-upper
years ago so that his wife and daughter could have a beautiful home to live in. He gave me lots of
advice, and kept apologizing to me that he couldn’t help me right now. | know my brother, and |
know this apology meant much more.

I ask that you consider leniency for my brother when determining his sentence, because I
know, especially after seeing him yesterday, that this has sobered him in more ways than one. With
support and this continued sobriety, I know Joey will be the father his daughter, Ava, needs, the
irreplaceable member of our family that we’ve missed for so long, a productive, hard-working
member of our society, and finally able to begin to heal his own heart. Thank you for taking the time

to read this, your honor.

Respectfully,

Ah

Maura Codd

31 Azalea Court

Staten Island, NY 10309
(917)-808-9060
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 65 of 71 PagelD #: 218

July 5, 2024

Honorable presiding Judge
Your honor,
Thank you for taking ihe time io read this.

lt is with so much emotion that | compose this letier io you as it is my wish
to somehow convey through words even a fraction of the true person that
my brother Joey is to me, io the rest of his family and his extended family of
friends.

My name is Erica Aylward, and i am a regisiered nurse for 27 years. |
graduated from St. Vincent’s School of nursing in Manhattan and currenily
reside in Florida with my family since 2008.

Joey is my youngest brother and is the youngest in our blended family of 5.
There is a significant age difference between him and I, | am the oldesi
daughier from my father’s first marriage and Joey is the youngesi of three
between my father and stepmoiher.

| share that, because even wiih the vast difference in age between Joey
and |, he has taught me so much over the years that | continue to strive to
emulate. The first thing that comes to mind is his deep, unwavering love
for his family. Passionate in everything he does, Joey has a way of making
everyone feel special. He is selfless in each and every interaction, always
ensuring the depth of his caring and concern is feli by those he loves. He
never leaves a doubt.

Joes love for family was epitomized with the birth of his daughter, Ava.
When they found out they were expecting, | watched in sheer amazement
as my “baby” brother, along with a group of his closest family and friends,
gutted and completely remodeled a house in just under 2 months ensuring
his family could come home from the hospital to their finished home.
Throughout Ava’s birth and her early years, | watched my little brother who
sometimes siruggled io find his way, slowly growing into the same amazing
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 66 of 71 PagelD #: 219

man as my father Kevin, a true provider, caretaker and guardian for all
those he loves.

During a few of his struggles in recent years Joey had voluntarily checked
into a rehabilitation here not far from me in Florida. We stayed in close
daily contact and | visited whenever I could. Joey shared that his goal was
to get the help he needed to deal with overcoming his addiction and was
eager to do whatever that took. His enthusiasm was incredible. Joey’s
work ethic is very much like my fathers and stepmoms, and also not a very
common one.

Working every day, as many hours as he could outside of the rehabilitation
hours, he was determined to not let anything take away from the financial
support for his daughter during this time that he was getting treatment.
There was not any work that was beneath him.

During this same time, Joey voluntarily sought out additional self-help
Classes to learn to be not only a better person but a better parent. He told
me how he was building up his “toolbelt for life”, as he still needed a few!
He is continuing that quest daily.

in spite of the suffering and darkness Joey has endured personally over the
years, he has never assumed a “woe is me” outlook, but always choose
ownership first and then a way to make it right. His optimism and positive
outlook continue to shine through, continuing to be so very inspiring to me
every day.

it is my prayer that | am able to share even just a small insight to the
amazing soul of my brother, Joey. Thank you, your honor.

With the utmost gratitude,

Erica Aylward
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 67 of 71 PagelD #: 220

July 6, 2021

Honorable Presiding Judge
Your Honor:

| am JoAnn Codd’s (Joseph’s mother) best friend since kindergarten and godmother to her first
child. | was a peace officer for the NYC Board of Education and am now retired.

I’ve known Joey all his life. ’ve always been impressed with his empathy and compassion. |
fostered a young boy who had been removed from his mother’s care. The first time Joey met
Ryan he led him by the hand to the stream on the Codd’s property and introduced him to the
fun of catching a frog. He then constructed a home out of rocks, grass and an old wading pool
for the captured frog. In a few hours Joey gave Ryan the memory of a happy normal childhood
experience.

Joseph’s teenage years were marred by an arrest for which he was ultimately completely
exonerated. There was a long trial and he was exposed to the cruelty of the press and public
opinion. | believe his life since has been colored by that occurrence. He suffers from extreme
anxiety attacks and | believe feels everyone he meets has a pre-formed opinion of him. The
sensitive nature which gives him such generosity of spirit has also caused him great pain.

He is a hard worker and always the first to offer a helping hand. He maintains a strong
connection with family and friends and has the full support of the many people who care about
him. Joe has always owned up to his mistakes and possesses the intelligence and
determination to learn from them. | am convinced he will continue to pursue all avenues
afforded him in his desire to become the productive and trustworthy man he was meant to be.

Sincerely, Y)
Pamela Moschella

240 Nautilus Drive
Manahawkin, NJ 08050

347-215-0125
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 68 of 71 PagelD #: 221

Honorable Presiding Judge
Your Honor:

| am a Paraprofessional in the New York City Department of Education working with students
with disabilities in a high school setting.

| have known Joseph Codd since he was born. He was our miracle baby after days in the
intensive care unit following a high fever when he was only 10 days old and | still remember how
wonderful it was to finally get to hold my beautiful nephew for the first time. Growing up, Joseph
spent every morning at my home before schoo! while his mom, JoAnn travelled to work.
Because my daughters would eventually attend the same catholic school, he eventually walked
them to the bus stop each moming and watched over them in many ways through their years in
school. Joseph was more of a big brother to my girls than a cousin.

Joseph is a caring son, brother, nephew, cousin, and uncle. The role which suits him the best
though, is being a father to his beautiful baby girl Ava. Witnessing the pure joy of Joseph
becoming a father brought tears to my eyes. Joseph loves his daughter unconditionally and
would do anything to keep her happy and safe.

Joseph is a determined hard working individual and ran a successful Boars Head route for a few
years. He is a skillful worker and has also worked in construction, learning first hand much of
this while watching his father when he was growing up. He definitely shares his dad’s love of
auto mechanics as well. He is also an outdoorsman, and a lifelong member of the Staten Island
Surf Club, and enjoys fishing with his friends and family.

Joseph has always been loyal to his family and friends, compassionate and loving and brings
joy and laughter to those around him. In his high school years Joseph suffered the unthinkable
hardship of being wrongfully accused of an assault on another teen which caused many years
of ridicule and definitely took a toll on his self esteem. Throughout this time Joseph attempted to
move past these allegations and stayed strong for his family. | have also witnessed the pain that
Joseph has carried with him for years after the tragic death of his lifelong best friend who
passed away in his arms.

| know that Joseph has struggled for quite some time with addiction, and it breaks my heart. |
also know that he has never stopped trying to get his life back and that he participated in a
variety of drug rehab programs in an attempi to do that. After making great progress right
before the Covid lock downs where he seemed to be doing really well, the lack of available heip
like the weekly drug testing and the counseling he had been attending up to then had him
struggling with this yet again.

| am hoping that you will consider these circumstances in some way and show Joseph leniency
in his sentence. He is a loving man with a kind soul, and | believe the future can be bright for
him with treatment for his addiction and the love and support of those around him here at home.

Respectfully
Age

urie Cataneo
147 Fabian Street, Staten Island, NY 10312
Phone # 646-338-2418
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 69 of 71 PagelD #: 222

July 6, 2021
Honorable Presiding Judge
Your Honor:

My name is Michelle Midura. | am 54 years old and reside in Staten Island New York. |
am writing you in regards to Joseph Codd, asking for leniency with his case and your
sentencing decision.

| want this letter to serve as a true insight into the real Joseph Codd. He comes from a
wonderful family. They are respectful, loving, kind and very close. His mom has been

my friend my entire life. My relationship with his mom goes way back to my dad and
Joey's grandfather being childhood pals, founding a community sports club in their
childhood neighborhood here on Staten Island; and doing great things for that
community and our families. This club continues to this day for our families even though
both of our dads are now deceased. His dad, Kevin, has also been a friend of my
husband Jim for decades. They share a love of fishing and cars which Kevin has also
shared with Joe and his other children. | consider Kevin my friend as well.

Joey has a wondertul family life with lots of love and support. | remember many
beautiful times; holidays, club and personal picnics, celebrations, graduations, and
much more. | can remember Joseph even as a baby, in a car seat, on the way to one of
their annual family summer vacations, this particular one to Cape Cod, MA. No maiter
how hard his parents worked they always made their children a priority and took those
summer trips and other trips to make beautiful memories and bond with their children.
There is a lot of love in the Codd family. | also remember Joe being a young boy fiddling
around his beautiful yard one day and looking at me with a huge smile and a wink. He
was probably seven then and thoughts of that little wink that day still makes me smile.
He has always been such a pleasure to be around.

| believe things changed for Joe when he was charged with a crime at the young age of
15 in which he was wrongfully targeted as guilty in papers and in the community. He
was at such an impressionabie age and felt like the world was against him. That
affected him internally, mentally and emotionally. For this crime he was exonerated of
course because he was not guilty. It took such determination for all of us to keep him
positive and to keep him believing that justice would happen for him. | was in the
courtroom on the day we heard the words “you are free to go and the charges are
dismissed” and what a great day that was. On the way to court that day we happened to
see a license plate that read “BE FREE” and | knew God was giving us a sign it would
work out. Thankfully, the truth prevailed. He finally got justice but the damage to him
obviously remained. He went through so much. | remember him struggling but he
pushed through. He went on as the strong young man he was however he faced many
other challenges. That case changed that sparkly eyed happy child. Through it all his
parents, friends and family have remained beyond supportive and loving and that
remains the same today.
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 70 of 71 PagelD #: 223

As for these most recent events, | believe he was lost, not the Joe | know and
completely caught up in what he might have viewed as a losing battle with drug
addiction. He seemed to be in an especially bad place for the last few months prior to
his arrest, but he is not the person that he is being portrayed as in the media.

His family needs him. His dad is presently ill and Joe helps him and his mom so much.
His brother, sisters, uncle, nieces and nephews need him too. He is also the loving dad
of a precious and beautiful daughter who he absolutely adores and who means the
world to him. She is the reason he never stopped trying and | believe the reason he will
succeed. He has the ability and the drive to make positive strides when he comes
home and | pray that it’s sooner than later. Please consider that he is a good man who
has a lot to offer and deserves a fair chance to begin anew with continued help and
support.

| could write so many things about my great experiences with Joe but then my letter
may become too long. | just want you to see the person rather than the legal documents
in your courtroom. He truly is a wonderful person who made a mistake. Please take this
into consideration when rendering your decision. | hope | provided you with some
insight to what a beautiful person Joseph Codd trully is.

Staten Island for all its changes is still a tight community and | know that not only my
husband and myself will be here for him, but also many others in my community who
have expressed the same desire to support him.

espectfully,

th pble- WA ___-
ichelle E. Midu

1 Ocean Driveway
taten Island, NY 10312
Case 1:20-cr-00534-BMC Document 15-1 Filed 09/01/21 Page 71 of 71 PagelD #: 224

July 8, 2021

Honorable Presiding Judge:

Your Honor,

My name is James Midura and | am writing this letter in hopes of providing you with
some insight about Joseph Codd and his wonderful family.

| have had the pleasure of knowing both of Joseph’s parents for over 50 years, his
father Kevin and his mother JoAnn. His parents come from proud and loving North
Shore Staten Island families and both grew up instilled with the notion that hard work
and determination would bring reward and recognition.

| have watched Joseph grow up from birth to a Boy Scout, Little League, graduations
and on to manhood and becoming a father. | recollect him as always happy, respectful
and outgoing.

The Codd family tree shows a prominent bunch of public service individuals, from a
Police Commissioner to a City Council member. Joseph's father Kevin rose to the rank
of Deputy Director in the New York City Sanitation Department and was instrumental in
conjunction with the FBI in formulating a plan to collect and transport the 9/11 debris
field to the Staten Island landfill. His knowledge of heavy equipment and their
capabilities helped the Government to react swiftly to the situation at hand. | also
believe that American disaster contributed greatly to Kevin's present health condition,
as today he suffers from COPD. Joseph’s mom JoAnn rose to the rank of Assistant
Principal in the New York City Board of Education. This hard working family obviously
leaves legacies to admire.

To summarize my letter, Joseph Codd comes from good stock. My wife Michelle
Midura, who is also writing to you in support of Joseph, has elaborated in further detail
the life and challenges faced by Joseph. May | also say that having been a business
owner in the community for over 30 years, | tend to know how to read people and
Joseph is a good person.

Thank you for your time and consideration.

(Lovee P Midura

One Ocean Driveway
Staten island NY 10312
